RIVH9 NG LA AVHOL 9VT NQ ‘SIŒNA SAQ SNISSVA

‘OUT ‘NOILVYOdNHOO SVO ALINDEL — OTI dNOI AOWANH NOLTIVO
— GALDNTTI SHOHNOSANH AOWANA TVLNARIO NNILHOSNOO AT

LA
AVHOL NG ANÔI TAN VT
TALNA

SRINTAVIOUTH
SA LYOASNVAL 4Q LA NOLLVLIO TAX A. “SAHOYAHOEN A4

NOILNHANOID

Evrard on
Ty EBuve © 8) — “]
BHAIUY v HAWHNOS ©

SRI PAI aGiour) s9p |

SOMMAIRE

ARTICLE PAGE

TITRE 1* : DISPOSITIONS GENERALES

1 Définitions 4
2 Objet et Durée de la Convention 7
<) Droits du Consortium dans la conduite des Opérations Pétrolières d
4 Obligations générales du Consortium 10
TITRE II : DE LA RECHERCHE
5 Octroi du Permis de Recherches, Durée et Renouvellements 11
6 Rendus de surface et Renonciation 11
7 Obligations de Travaux de Recherche 12
8 Taxes Superficiaires 13
L Evaluation d’une Découverte 13
TITRE II : DE L’EXPLOITATION
10 Demande, Octroi et Durée d’une Concession 15
11 Programmes de Production 16
2 Gaz Naturel 17
13 Mesure des Hydrocarbures 18
14 Transport des Hydrocarbures 18
5 Obligation d’approvisionnement du Marché intérieur 2

TITRE IV : DISPOSITIONS COMMUNES A LA RECHERCHE ET A L’EXPLOITATION

16 Programmes Annuels de Travaux 21”
17 Surveillance Administrative des Opérations Pétrolières 22
18 Informations et Rapports. Confidentialité 23
19 Personnel et Formation 25
20 Propriété des Biens 26

TITRE V: DISPOSITIONS ECONOMIQUES ET FISCALES

2 Prix du Pétrole Brut 26
22 Redevance sur la Production 28
23 Régime Fiscal 29
24 Exonérations fiscales 31.
25 Comptabilité 32
26 Vérifications 320
27 Importations et Exportations 30e
28 Contrôle des Changes 34

29 Paiements 34
TITRE VI : DISPOSITIONS DIVERSES

30 Droits de Cession et Contrôle du Consortium
31 Annulation du Permis, Retrait de la Concession
et Résiliation de la Convention
52: Force Majeure
33 Arbitrage
34 Droit Applicable
55 Notifications
36 Autres dispositions
ANNEXES
18 Délimitation de la Zone Contractuelle du Permis
Carte de la Zone Contractuelle
IL. Programme de Travaux d’exploration et Dépenses Prévisionnelles
IL. Procédure Comptable
IV. Liste des catégories de biens devant bénéficier de l’exonération

des droits et taxes

<n)

35
36
36
37
37
38

40
4t+
45

50

ENTRE

La République du Tchad, ci-après désignée “ Etat ”, représentée aux présentes par le Ministre des
Mines, de l’Energie et du Pétrole

d’une part,
ET
Le Consortium constitué par les sociétés :
- Oriental Energy Resources Limited,
- Carlton Energy Group LLC.
- Trinity Gaz Corporation, Inc.

d’autre part,

ATTENDU

- que tous les gisements et accumulations naturelles d'Hydrocarbures existant dans le sol ou le sous-sol
du territoire de la République du Tchad sont la propriété de l’Etat ;

- que ia Evcouverte et l’exploitation des Hydrocarbures dans le territoire de la République du Tchad
sont importantes pour le développement économique du pays et de ses habitants ;

- que le Consortium déclare posséder les capacités techniques et financières pour mener à bien dans la
Zone Contractuelle les Opérations Pétrolières autorisées en vertu des présentes, et désire entreprendre
lesdites Opérations Pétrolières dans le cadre d’une Convention fixant ses droits et obligations ;

- que l’Ordonnance n° 07/PC/TP/MH du 3 février 1962, relative à la recherche, à l'exploitation, au
transport par canalisations des Hydrocarbures et au régime fiscal de ces activités sur le territoire de la

République du Tchad, autorise l’octroi du Permis de recherches et de Concessions d’exploitation sous
réserve d’une Convention avec l’Etat;

CECI EXPOSE, IL EST MUTUELLEMENT CONVENU ET ARRETE CE QUI SUIT:

TITRE PREMIER
DISPOSITIONS GENERALES
ARTICLE 1 - DEFINITIONS
Les termes définis au présent article auront pour l’ensemble de la Convention la signification suivante :
1.1. Année Civile: signifie une période de douze (12) mois consécutifs commençant le premier (1°)
janvier et se terminant le trente et un (31) décembre suivant.

1.2. Budget: signifie l’estimation détaillée du coût des Opérations Pétrolières prévues dans un
Programme Annuel de Travaux.
1.3. Code Pétrolier: signifie l’Ordonnance n° 7/PC/TP/MH du 3 février 1962 ainsi que le décret du 10
mai 1967 précisant les conditions d’application de cette Ordonnance.

1.4. Concession: signifie la concession d’exploitation d’Hydrocarbures octroyée par l’Etat au
Consortium, relative à un Gisement Commercial découvert à l’intérieur de la Zone Contractuelle et
délimitée par l’étendue dudit Gisement. Le Ministre et le Consortium fixeront par accord mutuel la
délimitation du périmètre de la Concession avant l'octroi de celle-ci.

1.5. Consortium: signifie soit individuellement, soit collectivement, le Consortium constitué par les
sociétés Oriental Energy Resources Limited , Carlton Energy Group LLC. et Trinity Gaz
Corporation, Inc. ainsi que toute société à laquelle serait cédé un intérêt en application de la présente
Convention et à laquelle serait également cédé un intérêt dans le Permis ou dans les Concessions. Le
terme “ Consortium ” n’est utilisé tout au long de cette Convention que dans un but de commodité, et
ne saurait en aucun cas indiquer une intention quelconque de la part des sociétés constituant le
Consortium de former entre elles une association, société ou autre entité juridique d’après les lois de
quelque pays ou juridiction que ce soit.

1.6. Convention: signifie le présent acte et ses annexes.

1.7. Date d’Effet: signifie la date d’entrée en vigueur de la présente Convention.

1.8. Découverte: signifie une découverte d’Hydrocarbures dont l’existence était inconnue jusque là,
ayant entraîné en surface un débit d’Hydrocarbures mesuré conformément aux méthodes d’essais de
production de l’industrie pétrolière internationale.

1.9. Dollar: signifie Dollar des Etats-Ums &’ Amérique.

1.10. Etat: signifie la République du Tchad.

1.11. Franc CFA: signifie la monnaie ayant cours légal au Tchad.

1.12. Forage d’Exploration: signifie tout forage effectué au cours des travaux de recherches, à
l'exclusion de tout Forage d’Evaluation.

1.13: Forage d’Evaluation: signifie tout forage effectué après une Découverte afin d’évaluer les
quantités d’Hydrocarbures du réservoir objet de ladite Découverte.

1.14: Gaz Naturel: signifie le gaz sec et le gaz humide, produit isolément ou en association avec le
Pétrole Brut ainsi que tous autres constituants gazeux extraits des puits.

Gaz Naturel Associé: signifie le Gaz Naturel existant dans un réservoir en solution avec le
Pétrole Brut, ou sous forme de “ gaz -cap ” en contact avec le Pétrole Brut, et qui est produit ou
pouvant être produit en association avec le Pétrole Brut
Gaz Naturel Non associé signifie le Gaz Naturel à l’Exclusion du Gaz Naturel Associé.
1.15: Gisement Commercial: signifie une entité géologique imprégnée d’Hydrocarbures dûment
évaluée, pouvant être développée et produite dans des conditions économiques conformément aux règles
en usage dans l’industrie pétrolière internationale.

1.16: Hydrocarbures: signifie pétrole Brut et Gaz Naturel.
1.17. Ministre: désigne à tout moment le Ministre chargé du secteur des Opérations Pétrolières ou son
représentant qualifié, à la date de signature de la présente Convention, le Ministre responsable est le
Ministre des Mines , de l’Energie et du Pétrole.

1.18. Opérations Pétrolières: signifie toutes les opérations de recherche et d’exploitation, y compris, les
opérations d’évaluation, de développement, de production, de séparation, tout traitement primaire et/ ou
liquéfaction, de stockage, de transport, de vente et de cession des Hydrocarbures, jusqu’au Point de
Livraison, ainsi que les activités administratives nécessaires à l’exécution desdites Opérations mais à
l’exclusion des opérations de raffinage et de distribution des produits pétroliers.

1.19. Partie(s): signifie l’Etat et/ ou le Consortium.

1.20. Permis: signifie le Permis exclusif de recherches d’Hydrocarbures, dit Permis H, dont il est fait
référence au préambule de la présente Convention, délivré au Consortium pour l’autoriser à conduire les
Opérations Pétrolières de recherche dans la Zone Contractuelle, y compris les travaux d’évaluation
d’une Découverte. Le périmètre du Permis , tel qu’il est défini à l’annexe I de la présente Convention.

1.21. Pétrole Brut: signifie huile minérale brute, asphalte, ozokérite et tous autres Hydrocarbures
liquides à l’état naturel obtenus par condensation ou extraction, y compris les condensats et les liquides
de Gaz Naturel.

122. Point de Livraison: signifie le point de transfert, par le Consortium à ses acheteurs, de la
propriété des Hydrocarbures, soit au point de chargement F.O.B. au port d'embarquement sur la côte
maritime, soit à tout autre point, à l’intérieur ou à l'extérieur de la République du Tchad, fixé d’un
commun accord entre les parties .

1.23. Production Totale: signifie la production total d’Hydrocarbures du Consortium obtenue à partir
de toutes les Concessions, diminuée :

- des quantités perdues ou inutilisées, et

- des quantités réinjectées, brûlées ou utilisées pour les besoins des opérations d’exploitation, dans la
mesure où ceci est autorisé conformément aux dispositions de la présente Convention, telle qu’elle est
mesurée au (x) point (s) de mesure(s) précisés à l’article 13 ci-dessous.

1.24. Programme Annuel de Travaux: signifie le document descriptif des Opérations Pétrolières à
réaliser, préparé conformément aux dispositions de l’article 16 ci-dessous.

1.25. Redevances: désignent autres redevances perçues en contrepartie des services rendus à des
usagers, destinées à l’entretien des biens nécessaires à la production de ces services.

1.26: Société Affiliée: signifie toute société qui contrôle ou est contrôlée directement ou indirectement
par une société partie aux présentes;

Dans la présente définition, ‘ contrôle ”’ signifie la propriété directe ou indirecte par une société ou
toute autre entité d’un pourcentage d’actions ou de parts sociales suffisant pour donner lieu à la
majorité des droits de vote à l’assemblée générale d’une autre société ou pour donner un pouvoir
déterminant dans la direction de cette autre société.

1.27. Taxes: désignent tous les impôts sous forme de tarifs destinés à couvrir les charges nées des
structures organisationnelles étatiques, para-étatiques, ou même privées.

1.28. Tiers: signifie une personne qui n’entre pas dans le cadre de la définition visée à l’article 1.26 ci-
dessus.
1.29. Trimestre: signifie une période de trois(3) mois consécutifs commençant le premier jour de
janvier, d’avril, de juillet et d’octobre de chaque Année Civile.

1.30. Zone Contractuelle: signifie à tout moment la superficie à l’intérieur du périmètre du Permis,
après déduction des superficies rendues par le Consortium. Le ou les périmètre(s) des Concessions
feront partie intégrante de la Zone Contractuelle pendant la durée de validité de celles-ci.

D’autres termes utilisés dans cette Convention auront la signification qui leur est normalement attribuée
dans l’industrie pétrolière internationale.

ARTICLE 2 OBJET ET DUREE DE LA CONVENTION

2.1. La présente Convention établit les conditions pour la conduite des travaux d’exploration et
d’évaluation du Consortium dans tout le Permis ( ainsi que sur toutes les zones sur lesquelles le Permis
sera renouvelé et à l’intérieur des périmètres des Concessions qui pourraient être octroyées au
Consortium ) en vue de confirmer l'existence des réserves d’Hydrocarbures susceptibles d’être
commercialement exploitables et d’assurer leur mise en valeur dans les meilleurs délais, ainsi que les
conditions qui s’appliqueront aux Concessions.

2.2. La présente Convention restera en vigueur pendant vingt-et-cinq (25 ) ans à compter de sa date de
signature.

Le Consortium sera titulaire du Permis ou d’une Concession; toutefois la durée de validité de la
Convention sera prolongée de plein droit une seule fois pour la même durée aux mêmes termes, si une
telle prolongation est nécessaire afin d’assurer que toute Concession soit couverte par la Convention
pendant toute la période de validité de telle Concession.

23. A la fin de la période de validité du Permis, y compris toute période de renouvellement, si le
Consortium n’a pas demandé une Concession relative à un Gisement Commercial, la présente
Convention prendra fin. Ladite fin ne mettra pas un terme aux droits et obligations nées antérieurement,
y compris le droit de résoudre tous différends y afférents.

Cette disposition s’appliquera également en cas d’annulation ou de renonciation au Permis.

2.4. En tant que de besoin, les droits et obligations exposés dans cette Convention s’appliqueront en
outre aux sous-traitants, fournisseurs de marchandises ou prestataires de services ou d’autres activités
connexes, employés dans la poursuite des Opérations Pétrolières pour le compte du Consortium.

L'application de cet article 2.4 doit être strictement limitée aux seuls sous-traitants ou prestataires de
services qui travaillent pour le Consortium dans le cadre des Opérations Pétrolières. Il ne peut être
appliqué sous aucun prétexte à d’autres activités qui pourraient être entreprises au Tchad par ces
mêmes sous-traitants, fournisseurs ou prestataires des services.

ARTICLE 3- DROITS DU CONSORTIUM DANS LA CONDUITE
DES OPERATIONS PETROLIERES

3.1. Dans les limites des lois et règlements en vigueur, et conformément aux dispositions de la présente
Convention et à celles du Code Pétrolier.

Le Consortium aura droit :
a) de rechercher les Hydrocarbures à l’intérieur du périmètre du Permis;

b) d’exploiter (y compris, notamment le développement, la production, la séparation, touf

traitement primaire et /ou liquéfaction, le stockage, le transport, la vente, la cession et
l'exportation } les Hydrocarbures ainsi que les produits qui en dériveront par séparation ou
traitement provenant des gisements contenus à l’intérieur du périmètre des Concessions
auxquelles ce Permis donne droit; le raffinage proprement dit est exclu, à l'exception de celui
strictement nécessaire à la réalisation des Opérations Pétrolières et sous réserve de
l'approbation préalable du Ministre qui ne sera pas refusée sans raison dûment motivée.

Le transfert au Consortium de la propriété de la portion des Hydrocarbures extraits à laquelle
le Consortium aura droit suivant les termes de cette Convention s’opérera au point production à
la tête de puits. Chaque société constituant le Consortium détiendra sa quote-part des
Hydrocarbures extraits, et pourra en prendre possession et en disposer séparément.

c) d’accéder à l’intérieur du périmètre du Permis et des Concessions auxquelles ce Permis donne
droit, afin d’y mener les Opérations Pétrolières prévues par la présente Convention;

d) de réaliser toutes les installations et tous les travaux, ainsi que, d’une façon générale, tous
les actes et opérations nécessaires à la conduite des Opérations Pétrolières.

e) de réaliser les activités administratives nécessaires à l’exécution des
opérations prévues aux alinéas a) à d) ci-dessus.

f) de décider de la manière de conduire les Opérations Pétrolières, conformément aux pratiques
de l’industrie pétrolière internationale.

3.2. Selon les lois et règlements en vigueur en République du Tchad, le Consortium pourra notamment:

a) utiliser les installations publiques utiles aux Opérations Pétrolières y compris les aéroports,
routes, puits d’eau, chantiers et autres installations similaires, moyennant le paiement des
Redevances normalement imposées pour une telle utilisation;

b) utiliser l’eau nécessaire aux Opérations Pétrolières, sous réserve de ne pas porter préjudice à
l’approvisionnement en eau des habitants et des points d’eau pour le bétail;

c) utiliser les pierres, le sable, l’argile, le gypse, la chaux et autres substances
similaires nécessaires à la conduite des Opérations Pétrolières.

3.3. Sous réserve des autorisations prévues par le Code Pétrolier, le Consortium aura le droit de
construire toutes les installations nécessaires aux Opérations Pétrolières telles que, sans que cette liste
soit limitative, routes, pipelines, installations de stockage, tant à l’intérieur qu’à l’extérieur du
périmètre du Permis ou des Concessions qui en dérivent. Lesdites autorisations peuvent être
conditionnées à l’utilisation par des tiers titulaires de Permis H ou de Concessions d’exploitation
d’Hydrocarbures, des capacités excédentaires desdites installations, sous réserve qu’une telle utilisation
ne compromette pas les Opérations Pétrolières et que lesdits Tiers soient soumis à des conditions
d’utilisation acceptables au Consortium y compris le versement d’une compensation juste et équitable.

3.4. A cet effet, et conformément aux modalités et procédures fixées par le Code Pétrolier, le
Consortium aura le droit d’occuper les terrains nécessaires à l’exécution des Opérations Pétrolières, et
au logement du personnel affecté aux chantiers.

3.5. L’occupation indiquée ci-dessus sera autorisée selon la procédure suivante: après réception de la
demande d’occupation, et si cette demande est supposée être bien fondée, un décret pris sur proposition
du Ministre autorisera l’occupation des terrains nécessaires et en spécifiera les conditions selon les
modalités prévues par le Code Pétrolier et la loi domaniale.
En l’absence d’accord amiable, l’autorisation d’occupation ne sera accordée:

a) qu’une fois que les propriétaires ou détenteurs des droits fonciers coutumiers auront été autorisés
par les voies administratives et dans un délai devant être fixé par la réglementation locale, à
soumettre leur cas;

b) à cet effet, on consultera:

- pour les terrains détenus par des propriétaires individuels en vertu des conditions prévues par le
Code Civil ou le régime d’enregistrement: les propriétaires:

- pour les terrains détenus en vertu des droits coutumiers ou leurs représentants compétents;

- pour les terrains du domaine public: l'administration ou communauté compétente et le locataire
actuel le cas échéant.

Au cas où pour une raison quelconque, les procédures ci-dessus d’enregistrement, d’enquête
systématique, de vérification des droits ou de consultations des propriétaires ou détenteurs des droits
fonciers coutumiers ne seraient pas terminés dans un délai de six (6) mois à partir de la date de
publication du décret ci-dessus, le Consortium pourra se dispenser de ces procédures sur proposition du
Ministre et après paiement à un comptable public désigné, des indemnités provisoires et approximative
suivantes calculées par les autorités gouvernementales:

- si l’occupation n’est que provisoire et si le terrain peut être cultivéun an plus tard, le
dédommagement sera fixé au moins au rendement net de la terre; e ee

- dans les autres cas, le dédommagement sera estimé à une valeur au moins égale à celle
que le terrain avait avant l’occupation.

3.6. Les frais, dédommagements et, de façon générale, tous frais relatifs à l’apphcation de l’article 3.5
seront à la charge du Consortium.

Si l’occupation du terrain prive le propriétaire ou le détenteur des droits fonciers coutumiers de son
emploi pendant plus d’une année, ou si après achèvement des travaux le terrain occupé ne convient plus
à la culture, les propriétaires ou les détenteurs des droits fonciers coutumiers pourront demander aux
détenteurs du permis d’occupation d’acheter le terrain. La partie de terrain trop endommagée ou ayant
été dépréciée sur une trop grande partie de sa superficie devra être achetée en sa totalité si le
propriétaire ou détenteur des droits fonciers coutumiers l’exige. Le terrain devant être ainsi acheté sera
toujours estimé à une valeur au moins égale à celle qu’il avait avant l’occupation.

3.7. Il ne pourra être fait des travaux de surface sans autorisation préalable de l’Etat s’ils sont situés
à moins de cinquante (50)mètres de:

a) toute propriété entourée de murs ou clôture, villages, groupe d’habitations, puits, édifices
religieux, lieux d’inhumation ou endroits considérés comme sacrés;

b) lignes de communications, conduites d’eau et de façon générale, de tous services publics et
travaux publics.

3.8. L'Etat prendra toutes les mesures nécessaires et raisonnables pour faciliter la mise en oeuvre des
Opérations Pétrolières et pour protéger les biens et les droits du Consortium, ses employés, ses sous-
traitants ou prestataires de services sur le territoire de la République du Tchad. A la demande motivé
\

10

du Consortium, l’Etat pourra interdire la construction de maisons ou de bâtiments à usage d’habitation
ou professionnels à proximité des installations d’exploitation du Consortium.

ARTICLE 4 - OBLIGATIONS GENERALES DU CONSORTIUM DANS
LA CONDUITE DES OPERATIONS PETROLIERES

4.1. Le Consortium devra se conformer scrupuleusement aux stipulations de la présente Convention et
devra respecter les lois et règlements de la République du Tchad dans la mesure où la Convention n’en
dispose pas autrement.

4.2. Le Consortium devra effectuer tous les travaux nécessaires à la réalisation des Opérations
Pétrolières avec diligence et selon les règles de l’art en usage dans l’industrie pétrolière internationale.

En particulier, le Consortium devra prendre toutes les dispositions raisonnables pour:

a) s’assurer que l’ensemble des installations et équipements utilisés dans les Opérations
Pétrolières sont en bon état et correctement entretenus;

b) assurer la protection de l’environnement et éviter que les Hydrocarbures ainsi que la boue ou
tout autre produit utilisé dans les opérations ne soient gaspillés ou ne polluent l’environnement;

c) placer les Hydrocarbures produits dans les stockages construits à cet effet.

4.3. Le Consortium devra indemniser l’Etat en cas de préjudice qui lui serait causé par l’inexécution par
le Consortium, ses employés ou agents, ses sous-traitants ou ses prestataires de services des obligations
de la présente Convention, ou par le non respect par le Consortium des règles de F'ari généralement
acceptées dans l’industrie pétrolière internationale.

Le Consortium devra indemniser toute personne en cas de préjudice qui lui serait causé du fait des
Opérations Pétrolières ou qu’elle subirait du fait de ses employés ou agents, de sous-traitants ou de ses
prestataires de services au cours ou à l’occasion desdites opérations.

Aux fins de l’application de cet alinéa, l’Etat sera considéré comme personne en ce qui conceme les
préjudices aux ouvrages publics, bâtiments et autres constructions de son domaine.

Au cas où la responsabilité de l’Etat serait recherchée, le Consortium indemnisera l’Etat de toute
réclamation éventuelle relative audit préjudice.

4.4. Le Consortium devra souscrire, et faire souscrire par ses sous-traitants ou prestataires de services,
une assurance en usage dans l’industrie pétrolière internationale jusqu'à la somme, et selon les pratiques
habituelles aux sociétés constituant le Consortium dans leurs opérations pétrolières internationales,
somme et pratiques qui seront celles généralement acceptées dans l’industrie pétrolière internationale, y
compris les assurances de responsabilité civile à l’égard des tiers, les assurances qui seraient requises
par les règlements en vigueur en République du Tchad. Le Consortium devra fournir au Ministre les
attestations justifiant la souscription desdites assurances. A conditions équivalentes, le Consortium
devra s’assurer auprès d’une compagnie d’assurance tchadienne.

4.5. Au cas où le Consortium serait constitué par plusieurs entités, les obligations et responsabilités de
ces dernières en vertu de la présente Convention seront conjointes et solidaires.

4.6. Après signature de la présente Convention, le Consortium s’engage à dépenser cinq - cents -mille
(500.000) Dollars US dans un projet d'infrastructure au Tchad. La définition du projet d’infrastructure

sera convenue avec le Ministre.
11

TITRE II
DE LA RECHERCHE

ARTICLE 5- OCTROI DU PERMIS DE RECHERCHE, DUREE ET
RENOUVELLEMENTS

5.1. L’Etat accordera au Consortium un Permis de recherches pour une durée de cinq (5) ans à compter
de la date d’approbation de la présente Convention.

5.2. L’Etat accordera au Consortium un renouvellement du Permis pour une durée de trois (3) ans,
(dénommé dans la présente Convention ‘’première période de renouvellement”), et un droit à
renouvellement pour une deuxième période de trois (3) ans à l'issue de la première période de
renouvellement, droit que le Consortium pourra exercer en adressant un préavis écrit au Ministre
accompagné du rapport visé à l’article 18.4 c) ci-dessous au moins trois (3) mois avant la date
d'expiration de la première période de renouvellement à condition que le Consortium ait rempli les
obligations de la première période.

5.3. Les renouvellements du Permis sont conditionnés par le respect des obligations de travaux.
ARTICLE 6- RENDUS DE SURFACE ET RENONCIATION

6.1. Les coordonnées géographiaues de la surface initiale du Permis ainsi qu’une carte s’y rapportant,
figurent à l’annexe I de la présente Convention . A l’expiration de la période initiale du Permis, le
Consortium rendra cinquante pour cent (50 %) de la superficie initiale du Permis et vingt-et-cinq pour
cent (25 %) de la sup cie initiale à la fin de la première période de renouvellement de trois (3) ans.

6.2. Pour l’application de l’æücle 6.1 ci-dessus, il est entendu que:

a) les surfaces abandonnées et les surfaces déjà couvertes par des Concessions, ou pour
lesquelles des demandes de Concession auront déjà été faites dans les formes régulières avant
l'expiration du Permis, viendront en déduction des surfaces à rendre;

b) le Consortium aura le droit de fixer l’étendue, la forme et la localisation des périmètres de
recherches qu’il entend conserver. Toutefois, les portions rendues devront être de forme
géométrique simple, délimitées par des lignes Nord-Sud et Est-Ouest.

c) un plan portant indication du périmètre de recherches conservé devra être joint au préavis
de renouvellement dont il est fait référence à l’article 5 ci-dessus.

6.3. A l'expiration de la validité du Permis, le Consortium devra rendre la surface restante du Permis,
en dehors des surfaces déjà couvertes par des Concessions et celles pour lesquelles des demandes de
Concessions auront été faites dans les formes régulières avant l’expiration du Permis.

Le Consortium peut renoncer à ses droits sur tout ou partie du Permis, à tout moment pendant les
première et deuxième sous-périodes, à la fin de la troisième sous -période et à la fin de la quatrième sous
période d’exploration, et à tout moment pendant les première et deuxième périodes de renouvellement,
lorsque les obligations de travaux d’exploration des périodes ou sous-périodes concernées sont remplies.

Aucune renonciation volontaire au cours d’une période de renouvellement du Permis ne réduira les
engagements de travaux pour la période de renouvellement en cours.
12

ARTICLE 7- OBLIGATIONS DE TRAVAUX DE RECHERCHES

7.1. La durée du Permis est de cinq (5) ans, renouvelable deux (2) fois pour une durée de trois (3) ans
pour chaque renouvellement.

7.2. Pendant la période initiale de cinq (5) ans, les obligations de travaux pour cette période sont les
suivantes:

a) durant la première sous période correspondant à dix-huit (18) mois, le Consortium s’engage
à effectuer des levés de mille (1000)stations de gravimétrie ou des levés aéro-magnétiques
équivalents interprétés, des études géologiques et géophysiques ainsi que les activités d’ordre
général et administratif définies par l’opérateur;

à b) durant la deuxième sous-période correspondant à dix-huit (18) mois, le Consortium s’engage
à une acquisition et au traitement sismique de mille-deux-cent-cinquante (1250) kilomètres de
sismique 2D;

c) durant la troisième sous-période correspondant à douze (12) mois, le Consortium s’engage à
forer un puits d'exploration jusqu’à une profondeur suffisante pour tester le prospect, soit
atteindre trois mille (3000) mètres de profondeur, soit atteindre le socle pétrolier;

d) durant la quatrième sous période correspondant à douze (12) mois, le Consortium s’engage
à forer deux (2) puits d’exploration à une profondeur suffisante pour tester deux (2) prospects
distincts, soit atteindre trois mille(3000) mètres de profondeur, soit atteindre le socle pétrolier.

Au cours & 4 visième et de la quatrième sous-périodes, l’acquisition de mille-deux-cent-cinquante
(1250) kilomètres de sismique 2D permettra de déterminer les prospects forables.

7.3. Durant la première période de renouvellement de trois (3) ans le Consortium s’engage à effectuer
une campagne sismique et à forer trois(3) puits d’exploration à une profondeur suffisante pour tester
trois (3) prospects distincts, soit atteindre trois mille (3000) mètres de profondeur, soit attendre le socle
pétrolier.

7.4. Durant la deuxième période de renouvellement, le Consortium s’engage à effectuer une campagne
sismique et à forer trois(3) puits d’exploration, à une profondeur suffisante pour tester trois (3)
prospects distincts, soit atteindre trois mille (3000) mètres de profondeur, soit atteindre le socle
pétrolier.

7.5. Les plans prévisionnels correspondant aux engagements des travaux et des dépenses prévisionnelles
pour la période initiale de cinq (5) ans sont exposés à l’annexe II de cette Convention.

Le Consortium communiquera à l’Etat tout changement qu’il pourrait être amené à effectuer à ces
plans.

L'obligation de forage pour un puits donné sera considérée comme satisfaite lorsque ce puits aura
atteint son objectif géologique ou si des Hydrocarbures en quantités potentiellement commerciales ont
été trouvés avant d’atteindre cet objectif géologique.

En cas de circonstances techniques exceptionnelles rencontrées au cours d’un forage qui empêcheraient,
conformément aux pratiques de l’industrie pétrolière internationale, la poursuite dudit forage, les Parties
se rencontreront en vue de décider par accord mutuel si le puits foré est réputé avoir satisfait
l'obligation de forage pour ledit puits.
ê

13

7.6. Si le Consortium au cours d’une période donnée du Permis réalise un nombre de forages supérieurs
aux obligations minimales de forage telles que prévues à l’article 7.2, 7.3 et 7.4. ci-dessus, les forages
excédentaires ne seront pas reportés sur la période de renouvellement suivante et ne viendront pas en
déduction des obligations contractuelles prévues pour ladite période.

7.7. Si au terme d’une période donnée, ou en cas de renonciation totale ou d’annulation du Permis au
cours de ladite période, les travaux n’ont pas atteint les engagements minima relatifs à cette période
souscrits au présent article 7, le Consortium versera dans les trente (30) jours à l'Etat une indemnité
égale à cinq millions (5 000 000) de Dollars US par forage non réalisé et neuf-mille (9.000) Dollars US
par kilomètre de ligne sismique non acquis.

v78- Les représentants du Ministère seront, aux frais du Consortium, associés à tous les travaux prévus
et effectués dans le territoire du Tchad, conformément à l’article 17 ci-dessous.

A cet effet, les représentants sont pris en charge pour l’hébergement, les déplacements, la restauration,
la couverture sanitaire et le perdiem correspondant à la durée de leur séjour.

ARTICLE 8- TAXES SUPERFICIAIRES

8.1. Pendant la période initiale de cinq (5 ans, le Consortium versera une taxe superficiaire annuelle
d’un (1) Dollar US par kilomètre carré de surface détenue.

Pendant la première période de renouvellement de trois (3) ans, la taxe superficiaire annuelle est de
deux (2) Dollars US par kilomètre carré; puis portée à dix (10)Dollars US par kilomètre carré
pendant la deuxième période de renouvelicmeuit, dont la durée est également de trois (3) ans.

8.2. Dès l'octroi de la Concession, la taxe superficiaire annuelle de la première période de validité qui
est de vingt-et-cinq (25) ans, sera de cent (100) Dollars par kilomètre carré; celle-ci sera portée à
deux-cents (200) Dollars à la deuxième période de production de vingt-et-cing (25) ans,
conformément à l’article 10.1 ci-dessous.

8.3. La taxe superficiaire due au titre d’une Année Civile, postérieure à celle au cours de laquelle sera
signé le décret confirmant l’octroi du Permis, sera versée par avance le premier jour ouvrable de
l’Année Civile considérée.

Le versement relatif à la période comprise entre l’octroi du Permis et la fin de l’Année Civile au cours
de laquelle sera signé le décret confirmant la période initiale du Permis sera déterminé au prorata de la
période de ladite Année Civile, le versement étant effectué dans les dix (10) jours suivant la date de
signature du décret. Cette procédure s’appliquera mutatis mutandis au premier versement lors de
l'octroi des Concessions, ainsi qu’au dernier versement relatif à chaque période de renouvellement du
Permis et à chaque Concession.

ARTICLE 9- EVALUATION D’UNE DECOUVERTE

9.1. Au cas où le Consortium effectuerait une Découverte à l’intérieur du périmètre du Permis, il devra
immédiatement la notifier au Ministre.

9.2. Le Consortium est tenu de poursuivre, avec le maximum de diligence, l’évaluation (y compris la

délimitation) de toute Découverte permettant de présumer l’existence d’un Gisement Commercial.

Le Programme Annuel de Travaux, soumis conformément à l’article 16 ci-dessous, comprendra
plans détaillés d'évaluation du Consortium se rapportant à chaque Découverte .

LR
14

Le terme ‘’évaluation”” signifie, pour l’ensemble de la présente Convention, tous forages, études ou
autres travaux nécessaires, selon le Consortium, pour déterminer les réserves et la rentabilité d’une
Découverte dans le cadre d’un projet d’exportation d’Hydrocarbures. Les éléments à prendre en
considération par le Consortium aux fins de la détermination des travaux nécessaires et du moment
opportun pour leur réalisation comprendront notamment:

- l'importance de la Découverte;

- les caractéristiques géologiques et pétrophysiques du gisement;

- l'emplacement de la Découverte par rapport à toute autre Découverte et à un pipeline
d’exportation, existant ou en projet;

- les informations dont dispose le Consortium;

- les conditions économiques existantes.

9.3. Si le Consortium conclut au caractère commercial d’un gisement, il devra soumettre immédiatement
au Ministre, pour approbation, un plan de développement et de mise en exploitation du Gisement
Commercial. Ledit plan devra notamment comporter:

a) la délimitation précise et la superficie du périmètre de la Concession demandée à l’intérieur du
Permis en vigueur pour le Gisement Commercial concerné;

b) une estimation des réserves récupérables et du profil de production;

c) la description des travaux nécessaires à la mise en exploitation du Gisement Commercial tels
que le nombre de puits et les installations requises pour la production, le traitement, le stockage et
le transport des Hydrocarbures;

d) le programme de réalisation des travaux visés ci-dessus et la date prévisionnelle de
commencement de la production;

€) une estimation des dépenses d’investissements et des frais d’exploitation correspondants.

Dans les soixante (60) jours suivant la réception du plan de développement et de mise en exploitation, le
Ministre pourra proposer des révisions ou des modifications dudit plan, sous réserve que l’approbation
de ce plan ne sera pas refusée sans raison dûment motivée et que, faute d’une telle approbation dans le
délai prévu, le plan sera réputé approuvé.

9.4. Au cas où un Gisement Commercial s’étendrait au-delà des limites du Permis, le Ministre pourra, le
cas échéant, exiger que le Consortium exploite ledit Gisement en association avec le titulaire du Permis
adjacent suivant les dispositions d’un accord dit ‘’d’unitisation””.

Le Consortium devra, dans un délai de douze (12) mois après que le Ministre a formulé son exigence,
soumettre à ce dernier, pour approbation, le plan de développement et de mise en exploitation du
Gisement Commercial établi en association avec le Permis adjacent. En cas de circonstances
exceptionnelles telles que l’importance ou la complexité du développement proposé, ce délai pourra être
prolongé avec l’approbation du Ministre.

9.5. Au cas où un Gisement Commercial s’étendrait au-delà du Permis sur une zone non encore
couverte par des droits exclusifs de recherche et d’exploitation, l’Etat pourra inclure ladite zone dans le
périmètre de la Concession relative audit Gisement.

9.6. Si le Consortium notifie au Ministre qu’un gisement qu’il a découvert n’est pas un Gisement
Commercial, l’Etat aura le choix de faire exploiter ce gisement par le Consortium à condition que 1°

re
15

a) rembourse au Consortium toutes les sommes éventuellement nécessaires pour couvrir les
nouvelles dépenses d’investissement et les frais d’exploitation relatifs à ladite exploitation;

b) assure l’amortissement par le Consortium, aux taux prévus à l’annexe III de la présente
Convention, des installations appartenant au Consortium et effectivement utilisées pour
l'exploitation;

c) verse au Consortium une marge bénéficiaire nette exonérée de toutes redevances, impôts ou
Taxes prévus dans la présente Convention et dans le Code Pétrolier, égale à trois pour cent
(G%) du Prix du Marché Départ-Champ tel qu’il est défini à l’article 21 ci-dessous.

Le refus d’exploitation dans ces conditions entraînera la mutation au nom de l’Etat du droit d’exploiter
le gisement. Dans ce cas, les tubages, têtes de puits et matériels non récupérables directement associés
au gisement et dans les limites géographiques de celui-ci, seront remis gratuitement à l’Etat, dans l’état
requis pour la poursuite de travaux, compte tenu de l’état de l’usure normale.

Les autres installations de champ non directement associées au gisement, ou n’étant pas dans les limites
de celui-ci, pourront être cédées à l’Etat, à un prix défini en commun accord ou à dire d’experts sauf
application des dispositions de l’article 20 ci-dessous.

9.7. Sauf en cas de circonstances exceptionnelles ou imprévues appréciées de commun accord par le
Ministre et le Consortium, le Ministre peut demander au Consortium d’abandonner la surface délimitant
une Découverte si le Consortium:

a) n’a pas démarré les travaux d’évaluation de la Découverte dansun délai de deux (2)
ans après la date de notification au Ministre de ladite Découveri visée à l’article 9.2 ci-dessus,
à condition que, jusqu’au moment où un pipoline d’exportation serait réalisé dans le voisinage

” de la Découverte considérée, ce délai de deux (2) ans ne commence pas à courir tant que le
Consortium effectuera des travaux d'évaluation d’autres Découvertes qui selon lui seraient
nécessaires dans le cadre des conditions économiques prévalantes afin de lui permettre de
prendre sa décision relative audit pipeline;

b) ne considère pas la Découverte comme étant commerciale dans un délai de douze (12) mois
après l'achèvement des travaux d’évaluation à condition que ce délai ne commence pas à courir
tant que le Consortium n’aura pas démarré ses travaux d’installation et/ou de raccordement
d’un pipeline d’exportation dans le voisinage de ladite Découverte.

Toute surface ainsi rendue viendra en déduction des surfaces à rendre au titre de l’article 6 ci-dessus et
le Consortium perdra tout droit sur les Hydrocarbures qui pourraient être extraits à partir de la ladite
Découverte.

TITRE III
DE L’EXPLOITATION
ARTICLE 10 - DEMANDE, OCTROI ET DUREE D’UNE CONCESSION
10.1. Si le Consortium conclut au caractère commercial d’un gisement conformément à l’article 9.3 ci-
dessus, le Consortium devra demander à la date de soumission du plan de développement et de mise
en exploitation du Gisement Commercial concerné, et aura droit à obtenir séparément pour chaque

Gisement Commercial selon la procédure prévue par le Code Pétrolier une Concession portant sur
l'étendue du Gisement Commercial concerné à l’intérieur du Permis en cours de validité.

+
16

Concession sera octroyée pour une durée de vingt-et-cinq (25 ) ans, renouvelable une seule fois pour
la même durée dans des termes qui seront convenus avec l'Etat.

10.2. Le Consortium devra commencer la réalisation du plan de développement et d’exploitation relatif
à un Gisement Commercial, conformément au programme approuvé à l’article 9 ci-dessus, au plus tard
trois(3) mois après l’octroi de la Concession et devra la poursuivre avec diligence.

Les résultats acquis au cours du déroulement des travaux, ou certaines circonstances, pourront justifier
des changements. Dans ce cas, après notification au Ministre, le Consortium pourra effectuer de tels
changements sous réserve que les objectifs fondamentaux dudit plan de développement et d’exploitation
ne soient pas modifiés.

10.3. Le Consortium devra notamment, conformément aux pratiques de l’industrie pétrolière
internationale:

a) appliquer à la mise en exploitation d’un Gisement Commercial les méthodes les plus
appropriées pour éviter les pertes d'énergie et de produits industriels;

b) assurer la conservation du gisement et porter au maximum son rendement économique en
Hydrocarbures;

c) procéder dès que possible aux études de récupération assistée et utiliser de tels procédés s’ils
conduisent dans des conditions économiques à une amélioration du taux de récupération des
Hydrocarbures.

10.4. Le Consortium pourra, à tout moment, renoncer, en tout ou partie, à une Concession. La
renonciation prendra effet à compter de ia date fixée dans sa notification par le Consortium,
moyennant un préavis minimum de trois (3) mois.

En cas de renonciation d’une Concession, aucune pénalité ne sera appliquée au Consortium. Toutefois,
toute renonciation, retrait ou expiration d’une Concession ne mettra pas fin aux obligations du
Consortium de verser les sommes dues et payables à l’Etat au titre de la présente Convention se
rapportant à la période antérieure à la renonciation, au retrait ou à l’expiration ni aux obligations de
fournir à l’Etat tous rapports et informations conformément à l’article 18 ci-dessous.

Au moment de la renonciation, du retrait ou de l’expiration d’une Concession, d’un commun accord
avec le Ministre, le Consortium exécutera, à ses frais et conformément aux pratiques de l’industrie
pétrolière internationale, tous les travaux nécessaires afin d’abandonner l'exploitation ou de la
transférer à l’Etat, le cas échéant. Le Consortium prendra toute précaution nécessaire pour éviter tout
danger à la vie des personnes et à la propriété des Tiers. Si l’Etat souhaite continuer l’exploitation du
gisement en question après la Date d’Effet de la renonciation, du retrait ou de l’expiration, il pourra
demander au Consortium d’en continuer l’exploitation pendant une période maximale de six (6) mois à
compter de la date d’effet de la renonciation ou du retrait.

ARTICLE 11 - PROGRAMMES DE PRODUCTION

11.1. Le Consortium s’engage à produire des quantités raisonnables d’Hydrocarbures à partir de chaque
Gisement Commercial selon les normes en usage dans l’industrie pétrolière internationale, en
considérant principalement les règles de bonne conservation des gisements et la récupération optimale
des réserves d’Hydrocarbures dans des conditions économiques.

11.2. En cas de production, le Consortium devra avant le premier novembre de chaque Année Civile,
soumettre pour approbation au Ministre le programme de production de chaque EN Cemesse

17

et le Budget correspondant établis pour l’Année Civile suivante. L’approbation sera accordée de droit si
le programme est conforme aux dispositions de l’article 11.1 ci-dessus.

11.3. Le Consortium s’efforcera de produire durant chaque Année Civile, les quantités estimées dans le
programme de production défini ci-dessus.

ARTICLE 12- GAZ NATUREL

12.1. Le Consortium aura le droit d’utiliser le Gaz Associé pour les besoins des Opérations Pétrolières,
y compris pour sa réinjection dans les Gisements Commerciaux.

Toute quantité de Gaz Associé non utilisée pour les besoins des Opérations Pétrolières et dont le
traitement et l’utilisation selon le Consortium, ne sont pas économiques, devra (sous réserve du droit de
lEtat de prendre ce Gaz et d’en disposer dans les conditions ci-après stipulées) être réinjectée dans le
sous-sol, ou lorsque les règles de l’art de l’industrie pétrolière internationale ne l’exigent pas pourra être
brûlée avec l’approbation du Ministre.

Le Consortium devra, sauf en cas d’urgence, demander cette approbation du Ministre au moins trois
(3) mois à l’avance en fournissant les justifications nécessaires montrant notamment que tout ou partie
de ce Gaz ne peut être utilement et économiquement utilisé pour améliorer le taux économique maximal
de réinjection suivant les dispositions de l’article 10.3 ci-dessus.

Dans le cas où le Consortium décide de traiter et vendre le Gaz Naturel Associé, le Consortium le
notifiera au Ministre; les Parties devront alors se concerter dès que possible en vue de parvenir à un
accord concernant le traitement et la vente dudit gaz.

Lorsque le Consortium décide de ne pas traiter et vendre le Gaz Naturel Associé non requis pour les
besoins des Opérations Pétrolières, l’Etat peut décider à n’importe quel moment d’enlever tout ou partie
dudit Gaz, à la sortie des installations de séparation du Pétrole Brut et du Gaz Naturel. Le Gaz susvisé
sera mis gratuitement à la disposition de l’Etat, sous réserve que celui-ci supporte tous les coûts
additionnels nécessaires au traitement et à l’enlèvement du Gaz au-delà du point où il serait brûlé.

12.2. Si le Consortium fait une Découverte de Gaz Naturel Non Associé qu’il considère potentiellement
commerciale, il le notifiera dès que possible au Ministre. Les Parties se concerteront afin de décider, au
vu de l’ensemble des informations disponibles, si la production et la vente de ce Gaz par le Consortium
sont possibles, dans ce cas , sous quelles conditions.

Si le Consortium considère qu’une Découverte de Gaz Naturel Non Associé n’est pas immédiatement
commerciale mais envisage sa commercialisation future compte tenu de son importance et des
prévisions raisonnables d’évolution du marché, l'Etat accordera au Consortium une prolongation du
Permis à l’intérieur de la superficie se rapportant à ladite Découverte. Par dérogation à l’article 8.1 ci-
dessus, la taxe superficiaire relative à cette prolongation sera de cent (100,00) Dollars US par kilomètre
carré et par an. L’Etat et le Consortium se mettront d’accord sur la durée de validité de cette
prolongation qui tiendra compte de la période d’attente inévitable avant la mise en exploitation de la
découverte. Pendant cette prolongation, l’Etat et le Consortium maintiendront une collaboration étroite
en vue d’étudier l’évolution du marché et d’accélérer autant que possible la mise en exploitation de la
Découverte, dès que les conditions économiques le permettront.

123. Le prix payé pour le Gaz Naturel (‘’le Prix du Marché”) sera:

a) en ce qui concerne les ventes à des acheteurs indépendants, égal au prix net réalisé obtenu pour
la vente de ce Gaz Naturel;
18

b) en ce qui concerne les ventes autres qu’à des acheteurs indépendants, déterminés par accord
entre l’Etat et le Consortium, en prenant notamment en considération:

- la quantité et la qualité du Gaz Naturel;

- les prix de vente du Gaz Naturel produit à partir d’autres sources au Tchad et vendu dans des
conditions de marché comparable, le cas échéant;

- l’utilisation prévue pour le Gaz Naturel;
- le prix du marché national et international pour les énergies de substitution.

Afin de déterminer le Prix du Marché Départ-Champ applicable au Gaz Naturel, ce prix de Marché sera
ajusté au point de mesure précisé à l’article 13.1 en déduisant le coût de transport, déduction faite dans
les mêmes conditions que celles prévues à l’article 21.3 dans le cas du Pétrole Brut.

ARTICLE 13- MESURE DES HYDROCARBURES

13.1. Le Consortium devra mesurer, à la bride de sortie du réservoir de stockage de chaque Concession,
ou, en cas de Gaz Naturel, à la sortie de l’usine de traitement ou des installations de séparation ou de
traitement le cas échéant, ou à tout autre point fixé d’un commun accord entre les Parties, tous les
Hydrocarbures produits dans chaque Concession, après extraction de l’eau et des substances connexes,
er utilisant, après approbation du Ministre, les appareils de procédures de mesure conformes amx
méthodes en usage dans l’industrie pétrolière internationale. Le Ministre aura le droit d’examiner ces
mesures et d’inspecter les appareils et procédures utilisés.

13.2. Si au cours de l’exploitation, le Consortium désire modifier lesdits appareils ou les procédures, il
devra obtenir l’approbation du Ministre. Le Ministre peut exiger qu'aucune modification ne soit faite
sans la présence de son représentant dûment mandaté.

13.3. Le Ministre peut à tout moment exiger que les appareils de mesure soient testés ou calibrés à tels
dates ou intervalles et par tels moyens qu’il spécifiera dans sa demande, conformément aux pratiques de
l'industrie pétrolière internationale.

13.4. Lorsque les appareils ou les procédures utilisés ont conduit à une surestimation ou à une sous-
estimation des quantités mesurées, l’erreur sera réputée exister depuis la date de la dernière calibration
des appareils, à moins que le contraire puisse être justifié, et un ajustement approprié sera réalisé pour
la période correspondante.

13.5. Si des pertes exceptionnelles d’Hydrocarbures ont eu lieu, le Consortium soumettra un rapport au
Ministre, spécifiant les circonstances de ces pertes et la quantité, si elle peut être estimée.

En cas de pertes d’Hydrocarbures dues au non respect par le Consortium des pratiques généralement
acceptées par l’industrie pétrolière internationale, le Consortium en sera responsable, et les Parties se
concerteront en vue de les réduire ou de les éliminer.

ARTICLE 14 - TRANSPORT DES HYDROCARBURES
14.1. Conformément au Code Pétrolier, le Consortium aura le droit de transporter en conservant la

propriété, les produits de son exploitation vers les points de stockage, de traitement, de chargement ou
de grosse consommation, ou jusqu’au Point de Livraison.
19

14.2. L’Etat aura une option de participation dans tout projet de production et/ou projet de pipeline
d’exportation, à condition que l’Etat supporte toujours les frais d’un tel projet proportionnellement à sa
participation éventuelle. *

Au cas où des accords interviendraient entre l’Etat et des états voisins pour permettre ou faciliter la
mise en exploitation du principal pipeline d’exportation proposé par le Consortium, ainsi que le
transport par ce pipeline de ses Hydrocarbures à travers les territoires de ces états voisins, l’Etat sans
discrimination accordera au Consortium tous les avantages de ces accords, à l’exception des avantages
particuliers qui pourraient être consentis spécifiquement à l’Etat en tant qu'utilisateur du pipeline.

Le Consortium et l’Etat négocieront les conditions qui seront applicables à l'installation et à
lexploitation du pipeline d’exportation en collaboration avec les gouvernements des états voisins
concernés.

14.3. L’autorisation de transport est accordé de droit sur leur demande, soit au Consortium, soit
individuellement à chacune des entités formant le Consortium. L’approbation d’un projet de
canalisation, tel que prévue par le Code Pétrolier, ne pourra être refusée si le projet est conforme à la
réglementation en vigueur et permet d’assurer le transport des produits extraits dans les meilleures
conditions techniques et économiques.

14.4. Les droits spécifiés à cet article 14 peuvent être cédés individuellement ou conjointement dans les
conditions exposées dans cette Convention.

Les bénéficiaires des cessions ci-dessus seront soumis aux conditions de la présente Convention en ce
qui concerne la construction et l’exploitation des installations et pipelines concernés; ils devront en outre

remplir les condiuvus exigées du Consortium en vertu de cette Convention et du Code Pétrolier tant sur -

le plan légal qu’en ce qui concerne le contrôle de la société.

14.5. Le Consortium ou ses bénéficiaires de cession ou d’autres personnes morales peuvent conclure des
contrats analogues en vue de transporter conjointement les produits extraits de leurs exploitations sous
réserve des dispositions de l’article 14.6. ci dessous. Ils pourront en outre conclure des contrats avec des
tiers pour la construction et l’exploitation des pipelines.

Tous protocoles, accords ou contrats relatifs en particulier à la construction et à l’exploitation d’un
pipeline, au partage des frais, des résultats financiers et, en cas de dissolution de l’entreprise, de l’actif,
devront, afin de pouvoir être agréés, être joints à toute demande d’autorisation de transport.

Si le Consortium est tenu par contrat de laisser à d’autres personnes morales la disposition d’une part
des produits extraits, il devra, à la demande de ces personnes morales, assurer le transport de ces
produits comme s’il s’agissait des siens, dans les conditions spécifiées à l’article 14.8 ci-dessous.

14.6. Le tracé des pipelines et leurs spécifications seront établis de manière à assurer la collecte, le
transport et l'évacuation des produits des gisements dans les meilleures conditions techniques et
économiques possibles et en particulier de façon à assurer la meilleure valorisation globale, au départ
des gisements, de ces produits.

Afin d’assurer l’observation des dispositions de l’alinéa précédent, en cas de découverte par des Tiers
d’autres gisements exploitables dans la même région géographique, une décision du Ministre peut en
particulier, en l’absence d’accord mutuel, obliger les titulaires des droits miniers ou les bénéficiaires des
cessions visées à l’article 14.4. ci-dessus, à s’associer à d’autres exploitants en vue de la construction
ou de l’utilisation en commun des installations et pipelines pour tout ou partie de la production de ces

&W
20

gisements. En cas de désaccord entre les parties en question, pour une telle association, le Ministre
soumettra le différend à arbitrage selon une procédure telle que prévue dans la présente Convention.

14.7. L’agrément d’un projet de pipeline par décret du Conseil des Ministres emportera déclaration
d'utilité publique.

De plus, l’agrément d’un projet de pipeline comportera pour le Consortium ou l'exploitant le droit de
construire des installations et pipelines sur des terrains grevés des servitudes de passage. Le(s)
propriétaire(s) des terrains devront (devra) s’abstenir de tout acte pouvant gêner l'exploitation
convenable des installations et des pipelines.

Si les installations ou pipelines gênent l’utilisation normale d’un terrain, le (s) propriétaire (s) peut
(peuvent) en obtenir l’achat sur simple demande. La valeur du terrain, en l’absence d’accord mutuel,
sera établie selon la même procédure que pour une expropriation.

Sauf cas de force majeure ou autres cas justifiant un retard, le Consortium ou ses associés ou les
bénéficiaires de cessions visées à l’article 14.4. ci-dessus, seront tenus d’entreprendre ou de faire
entreprendre les travaux proposés dans les deux (2) ans qui suivent l’agrément du projet, sous peine
d’annulation de celui-ci.

14.8. La société chargée d’exploiter le pipeline construit conformément aux articles 14.1, 14.2 et 14.4
ci-dessus peut, en l’absence d’accord mutuel, être obligée sur décision du Ministre d’accepter en plus de
sa propre exploitation le passage de produits provenant d’exploitations autres que celle ayant motivé
l’agrément du projet, jusqu'à utilisation de la capacité maximale du pipeline.

Les produxs & même qualité transportés dans les mêmes conditions de régularité et de débit seront
soumis au même tarif.

14.9. Le tarif de transport sera établi par les sociétés chargées du transport. II sera soumis au contrôle
du Ministre. À cet effet, ce tarif devra être présenté au Ministre deux (2) mois avant le début des
opérations. Notification de toute modification ultérieure donnée au Ministre avec des explications
appropriées, un (1) mois avant la date effective. Pendant ces délais de préavis, le Ministre pourra
s’opposer au tarif proposé.

Ce tarif devra en particulier:
- comprendre un coefficient d’utilisation des installations;

- tenir compte de l’amortissement des installations et pipelines;
- tenir compte des distances;

- permettre une marge bénéficiaire comparable à celle habituellement admise dans l’industrie
pétrolière internationale pour des installations comparables fonctionnant dans des conditions
analogues.

En cas de variation importante des éléments constitutifs de tarif, de nouveau tarif tenant compte de ces
variations devront être établis et contrôlés suivant les modalités prévues ci-dessus, à la demande du
Ministre.

14.10. Toute personne morale transportant des Hydrocarbures au Tchad devra, en ce qui concerne
l’implantation des installations et pipelines et leur exploitation, se soumettre aux obligations
spécifiées dans la présente Convention.
21

14.11. Les dispositions de l’article 14 ne seront pas applicables aux installations et pipelines inter
champs construits à l’intérieur d’une Concession. L’occupation des terrains nécessaires à ces
installations et pipelines aura lieu conformément à la procédure exposée à l’article 3 ci-dessus de la
présente Convention.

ARTICLE 15- OBLIGATION D’APPROVISIONNEMENT DU MARCHE
INTERIEUR

15.2. Le Ministre notifiera par écrit au plus tard le premier octobre, la quantité de Pétrole Brut qu’il
choisira d’acheter, conformément aux dispositions du présent article au cours de l’Année Civile
suivante.

15.3. Le Pétrole Brut vendu à l’Etat ou à la personne désignée par l’Etat, à cet effet, au titre du présent
article sera payé en monnaie ayant cours légal au Ti et

ette livraison ne sera soumi
à aucune redevance ni impôt sur le bénéfice . Ce Pétrole Brut sera livré à l'Etat à la sortie des
centres principaux de collecte des champs de production (où le Consortium sera tenu d’assurer le
stockage de ces Pétroles Bruts à ses frais) pendant une durée d’au moins de deux (2) mois et au-delà
à la charge de l’Etat, sauf si les Parties eu conviennent autrement. Les livraisons seront effectuées
selon des modalités fixées par accord entre les Parties.

15.4. Toutes sommes dues au Consortium au titre de cet article seront payables en monnaie ayant cours
légal au Tchad. Au début de chaque mois, le Consortium facture à l’Etat pour les livraisons effectuées
au cours du mois précédent. L'Etat réglera dans les soixante (60) jours suivants. La conversion entre le
Dollar et la monnaie ayant cours légal au Tchad s’effectuera sur la base de la moyenne arithmétique des
taux de change journaliers côtés, à la clôture de chaque jour ouvrable pendant le mois de livraison, sur
le marché des changes de Paris.

TITRE IV
DISPOSITIONS COMMUNES A LA RECHERCHE ET A L’EXPLOITATION
ARTICLE 16- PROGRAMMES ANNUELS DE TRAVAUX
16.1. Le Consortium soumettra au Ministre, dans les trente (30) jours suivant la Date d’Effet de la
Convention, le Programme Annuel de Travaux et le Budget correspondant pour l’Année Civile en

COUTS .

Deux (2) mois avant le terme de chaque Année Civile, le Consortium soumettra au Ministre le
Programme Annuel de Travaux et le Budget correspondant prévus pour l’Année Civile suivante.

Le Programme Annuel de Travaux et le Budget préciseront les travaux relatifs aux différentes activités
de recherche, d’évaluation et de développement, de production et de transport.
22

16.2. Le Ministre ne pourra refuser le Programme Annuel de Travaux sans raison dûment motivée.
Toutefois, le Ministre pourra proposer des révisions ou modifications au Programme Annuel de
Travaux en les notifiant au Consortium dans un délai de trente (30) jours suivant la réception de ce
Programme.

Dans ce cas, le Ministre et le Consortium se réuniront dès que possible pour étudier les révisions ou
modifications demandées et établir par accord mutuel le Programme Annuel de Travaux et le Budget
correspondant dans leur forme définitive, suivant les règles de l’art en usage dans l’industrie pétrolière
internationale.

16.3. Les résultats acquis au cours du déroulement des travaux ou certaines circonstances pourront
justifier des changements au Programme Annuel de Travaux. Dans ce cas, après notification au
Ministre, le Consortium pourra effectuer de tels changements sous réserve que les objectifs
fondamentaux dudit Programme Annuel de Travaux ne soient pas modifiés.

16.4. Tout Programme Annuel de Travaux et le Budget correspondant soumis au Ministre au cours des
périodes de renouvellement du Permis seront, en ce qui concerne les travaux de recherches, approuvés
de droit à condition d’être conforme aux obligations de travaux prévues à l’article 7 ci-dessus.

ARTICLE 17- SURVEILLANCE ADMINISTRATIVE DES
OPERATIONS PETROLIERES

17.1. Les Opérations Pétrolières seront soumises au contrôle technique et administratif des représentants
du Ministère.

Les agents dûment habilités aurom is woit de surveiller les Opérations Pétrolières et d’inspecter, à
intervalles raisonnables, les installations et équipements, matériels, enregistrements et registres afférents
aux Opérations Pétrolières.

17.2. Le Consortium devra notifier au Ministre, avant leur réalisation, les Opérations Pétrolières telles
que campagne géologique ou géophysique, sondage, essais de puits, afin que des représentants du
Ministère puissent assister auxdites Opérations sans pour autant causer de retard dans le déroulement
normal des opérations.

Au cas où le Consortium déciderait d’abandonner un forage, il devra le notifier au Ministre deux (2)
jours avant l’abandon, ou le cas échéant, vingt(20)jours avant l’abandon d’un puits de production.

17.3. Le Ministre ou son représentant dûment désigné pourra demander au Consortium de réaliser à la
charge de ce dernier tous travaux jugés nécessaires pour assurer la sécurité et l’hygiène normales
pendant les Opérations Pétrolières, conformément aux pratiques de l’industrie pétrolière internationale.

17.4. Dans la conduite des Opérations Pétrolières, le Consortium observera toutes les directives écrites
faites par le Ministre conformément au Code Pétrolier, ainsi que toutes les directives données, les
restrictions imposées ou les injonctions faites par écrit par un agent dûment habilité à cet effet.
Toutefois, aucune directive, restriction ou injonction ne sera donnée, imposée ou faite si elle n’est pas
raisonnable ou conforme aux dispositions de la présente Convention ou aux règles de l’art de l’industrie
pétrolière internationale. Si le Consortium refuse de telles directives, restrictions ou injonctions parce
qu'il les considère comme non raisonnables ou non conforme à la présente Convention ou aux règles de
l’art de l’industrie pétrolière, le litige pourra être soumis à l’arbitrage, conformément aux disposition de
l'article 33 ci-dessous.
23

17.5. L'Etat assurera que tous ses représentants respecteront strictement toute instruction des
représentants du Consortium relatives à la sécurité des personnes et des lieux et que toute inspection se
fera de façon à gêner le moins possible les opérations du Consortium.

ARTICLE 18- INFORMATIONS ET RAPPORTS

18.1. Conformément au Code Pétrolier, le Consortium devra maintenir en tout temps des relevés et
registres de toutes ses Opérations Pétrolières au Tchad.

18.2. Les diagraphies, cartes et bandes magnétiques, déblais de forage, carottes, échantillons et toutes
les autres informations et données géologiques et géophysiques obtenues par le Consortium à l’occasion
des Opérations Pétrolières (ci-après dénommées “ les Données Pétrolières ”) sont la propriété de l’Etat,
et devront être fournis au Ministre dès que possible après leur obtention ou préparation sauf dispositions
contraires prévues ci-dessous, et ne pourront être ni publiés, reproduits ou faire l’objet de transaction
sans l’autorisation du Ministre.

18.3. Le Consortium pourra :

a ) conserver pour les besoins des Opérations Pétrolières copies des documents constituant les
Données Pétrolières;

b) avec l’autorisation du Ministre, qui ne sera pas refusée ou retardée sans raison valable,
conserver pour les besoins des Opérations Pétrolières les documents origisaux constituant les
Données Pétrolières, à condition que si les documents sont reproductibles, des copies aient été
fournies au Ministère;

c) exporter librement pour traitement, analyse ou examen de laboratoe, les Données
Pétrolières, à condition que les installations le permettent, les échantilluns équivalents en taille et
qualité ou pour les documents reproductibles des copies de qualité équivalente aient été fournis
au préalable au Ministre.

En particulier le Consortium fournira au Ministre dès que possible une copie des versions définitives des
rapports de mesures et d’interprétation géophysiques, des rapports géologiques, des diagraphies et des
rapports de forage.

Toutes les cartes, sections, profils et tous autres documents géophysiques ou géologiques seront fournis
au Ministre également sur un support transparent adéquat pour reproduction ultérieure.

Le Consortium devra fournir au Ministre ou à son représentant une portion représentative des carottes,
déblais de forage ou échantillons des fluides produits pendant des tests ou essais de production.

A l'expiration ou en cas de renonciation ou résiliation de la présente Convention, les documents
originaux y compris les bandes magnétiques en cas de demande, seront transférés au Ministre.

18.4. Le Consortium fournira au Ministre les rapports périodiques suivants en français et en anglais :

a) un rapport quotidien sur l’avancement des forages et sur la production, ainsi qu’un rapport
hebdomadaire sur les travaux géophysiques en cours ;

xb) dans les trente (30) jours suivant la fin de chaque Trimestre un rapport relatif aux
Opérations Pétrolières réalisées pendant le Trimestre écoulé ;
24

c) dans les soixante (60) jours suivant la fin de chaque Année Civile un rapport de synthèse
des Opérations Pétrolières réalisées pendant l’Année Civile indiquant entre autres informations :

- les Découvertes effectuées par bassin, avec estimations des réserves par gisement individuel;

- les activités d'évaluation exécutées au cours de l’Année Civile et prévues pour l’Année Civile
en cours, avec les raisons justifiant la détermination du Consortium, selon l’article 9.2 ci-
dessus, concernant les travaux nécessaires ;

- les caractéristiques géologiques et pétrophysiques ainsi que la délimitation estimée de chaque
gisement et les résultats des tests de production réalisés:

- l’analyse technico-économique détaillée de la commercialité de l’ensemble de ces réserves
avec indication des investissements, coûts, production, séquence hypothétique de développement
de gisements ;

- les conditions concernant la viabilité économique d’un projet d’exportation et les
recommandations pour les travaux futurs d'exploration et d’évaluation ;

- une estimation détaillée des dépenses encourues et une liste du personnel employé par le
Consortium.

Le Consortium s’engage à présenter chaque année aux représentants officiels de l’Etat en un lieu choisi
par accord mutuel, le rapport susvisé et à verser à concurrence de soixante-quinze-mille (75.000)
Dollars US les dépenses encourues par lesdits représentants pour leur transport et séjour.

18.5. La présente Convention, ainsi que toutes les informations fournies par l’une des Parties à l’autre
à l’occasion de la présente Convention, si elles portent la mention “ Confidentiel ”, seront considérées
comme confidentielles jusqu'à l’abandon de la surface à laquelle l’information se rapporte, sauf:

- pour les Données Pétrolières étant entendu qu’aux fins du présent alinéa cette
expression ne comprend ni les interprétations, ni les rapports  d’interprétation qui ne seront
confidentielles que pendant une durée de cinq (5) ans à compter de leur obtention; et

- pour la Convention qui restera confidentielle pendant sa validité.

Toutefois, chaque Partie pourra divulguer ces informations à toute personne employée par elle ou
travaillant pour son compte, qui devra s’engager à les traiter confidentiellement.

Le Consortium pourra également communiquer ces informations (y compris cette Convention) à ses
Sociétés Affiliées, à tous consultants professionnels et conseillers juridiques, à tout Tiers qui, en toute
bonne foi, s’intéresse à devenir une société - membre du Consortium, à tous comptables, assureurs,
prêteurs, et aux représentants des gouvernements qui auront besoin d’en prendre connaissance ou qui
auront le droit d’exiger une telle révélation. Le Consortium aura, en outre, le droit d’échanger des
informations techniques avec des Tiers conformément aux pratiques de l’industrie pétrolière
internationale, à condition que le Consortium tienne l’Etat au courant de tels échanges d’information. Le
Consortium obtiendra de tout Tiers concerné un engagement écrit, de garder confidentielles les
informations ainsi échangées.

En outre, le Ministre pourra utiliser les informations fournies par le Consortium dans le but de préparer
et de publier tout rapport requis par la loi ainsi que tout rapport et étude d’intérêt général.
25)

18.6. Nonobstant les dispositions de l’article 18.5 ci-dessus , le Ministre pourra mettre dans le domaine
public toute information relative à une zone sur laquelle le Consortium n’a plus de droit à la suite de
leur expiration, de la renonciation, du retrait ou de la résiliation de la Convention sur ladite zone.

18.7. L’intention des Parties n’est pas d’appliquer les dispositions du présent article de façon à
surcharger anormalement l’administration du Consortium. Au cas où, selon le Consortium, l’application
d’une disposition quelconque de l’article 18 aurait cet effet, les Parties se réuniront pour se mettre
d’accord sur un allégement approprié de l’obligation concernée.

18.8. Nonobstant toute disposition contraire de cette Convention, le Consortium ne sera pas obligé de
divulguer à l’Etat sa technologie confidentielle ou celle de ses Sociétés Affiliées.

ARTICLE 19- FORMATION DU PERSONNEL ET EQUIPEMENTS

19.1. Le Consortium devra dès le début des Opérations Pétrolières assurer l'emploi en priorité, des
citoyens tchadiens et contribuer à la formation de son personnel afin de permettre son accession à tous
emplois d’ouvriers qualifiés, d’agents de maîtrise, de cadres et de Directeurs.

A la fin de chaque Année Civile, le Consortium préparera, en accord avec le Ministre, un plan de
recrutement et un plan de formation pour parvenir à une participation de plus en plus large du personnel
tchadien aux Opérations Pétrolières.

19.2. Afin notamment de faciliter l’emploi du personnel tchadien, le Consortium pourvoira, en vue de la
satisfaction de ses besoins, à la formation et au perfectionnement de son personnel employé pour les
Opérations Pétrolières. Le Consortium s’efforcera également de pourvoir à la formation et au
perfectionnement des agents du Ministère chargé des Mines, de l’Energie et du Pétroie .

Le Consortium organisera cette formation et ce perfectionnement, selon un plan établi en accord avec le
Ministre, soit au sein de son entreprise, soit dans d’autres entreprises au moyen de stage ou d’échange
de personnel, tant au Tchad qu’à l’étranger.

A ces fins, le Consortium consacrera au plan de formation du personnel tchadien:

a) A compter de la date d’approbation de la présente Convention, le Consortium s’engage à
encourir annuellement des dépenses à concurrence de soixante-quinze-mille (75.000) Dollars
US, pour le renforcement des capacités nationales et l'équipement du Ministère des Mines, de
l’Energie et du Pétrole.

b) dès l’octroi au Consortium de sa première Concession, ce montant annuel destiné à la
formation et l’équipement sera porté à deux-cents mille (200.000) Dollars US.
Le personnel étranger employé par le Consortium et ses sous-traitants pour les besoins des Opérations
Pétrolières sera autorisé à entrer en République du Tchad. Le Ministre facilitera la délivrance et le
renouvellement des pièces administratives nécessaires à l’entrée et au séjour en République du Tchad
dudit personnel et de leurs familles.

En aucune manière, l’alinéa précédent ne pourra être interprété comme une dérogation à la législation
concernant l’entrée ou la sortie du territoire de la République du Tchad, dans la mesure où cette
législation sera appliquée sans discrimination à toute personne arrivant en République du Tchad ou la
quittant. \
26

ARTICLE 20- PROPRIETE DES BIENS

20.1.Tous les biens, meubles et immeubles acquis et possédés par le Consortium, deviendront la
propriété de l’Etat à titre gratuit, à la date d’expiration ou de résiliation de la Convention ou d’une
Concession, ou à la date de renonciation en cas de rendu de surface pour les biens qui ne seraient pas
nécessaires aux Opérations Pétrolières dans les zones autres que celles rendues. Dans le cas où le
Consortium n’aurait pas, à ladite date d’expiration, de résiliation ou de renonciation, été titulaire d’une
Concession, cette obligation s’appliquera seulement aux biens immeubles.

Si le Ministre décide de ne pas utiliser lesdits biens, il pourra demander au Consortium de les enlever
aux frais de ce dernier, demande qui devra être faite avant ladite date d’expiration, de résiliation ou de
renonciation.

Le Consortium ne pourra enlever ou vendre des biens de la Zone Contractuelle susceptibles d’être
transférés à l'Etat au titre du présent article, qu'après l’approbation du Ministre, à l'exception du
remplacement des biens qui seraient nécessaires à la poursuite normale des Opérations Pétrolières.

20.2. Dans les soixante (60) jours suivant l’expiration ou renonciation à une Concession ou son retrait,
le Consortium devra remettre à titre gratuit à l’Etat tous les puits productifs réalisés par le Consortium
à l’intérieur du périmètre de ladite Concession, en bon état de marche pour poursuivre l’exploitation
(compte-tenu de l’usure normale) sauf si le Ministre exige leur abandon, ou si ces puits ont déjà été
abandonnés.

20.3. Pendant la durée de validité du Permis et des Concessions en résultant, les sondages reconnus d’un
commun accord inaptes, à la poursuite des recherches ou d’exploitation, pourront être repris à titre
gratuit par l’Etat et convertis en puits à eau. Le Consortium sera tenu à laisser en place lee subages sur
la haïteur demandée ainsi que, éventuellement, la tête de puits et d'effectuer à sa charge, à l’occasion
des opérations d’abandon dudit sondage et dans la mesure du possible du point de vue technique et
économique, la complétion du sondage dans la zone à eau qui lui sera demandée.

TITRE V
DISPOSITIONS ECONOMIQUES ET FISCALES
Article 21 - PRIX DU PETROLE BRUT

21.1. Le prix de vente unitaire du Pétrole Brut, pris en considération pour le calcul de l'impôt direct sur
les bénéfices et de la redevance, sera le Prix du Marché au Point de Livraison (“ le Prix du Marché En
exprimé en Dollars par baril, tel que déterminé ci - dessous:

a) à la fin de chaque Trimestre à compter du commencement de la production commerciale du
Pétrole Brut, un Prix du Marché pour chaque type de Pétrole Brut ou mélange de Pétroles
Bruts, vendu sera déterminé.

b) dans le cas où les ventes à des acheteurs indépendants représentent 50% ou plus du Pétrole
Brut de la Zone Contractuelle, vendu par le Consortium au Point de Livraison au cours du
Trimestre, le Prix du Marché applicable au cours du Trimestre sera égal à la moyenne pondérée
des prix obtenus au cours dudit Trimestre par le Consortium pour le Pétrole Brut de la Zone
Contractuelle dans les contrats de vente à des acheteurs indépendants.

c) si les ventes à des acheteurs indépendants représentent moins de cinquante pour cent (50%)
du Pétrole Brut de la Zone Contractuelle, vendu par le Consortium au Point de Livrais!
27

cours du Trimestre, le Prix du Marché applicable au cours du Trimestre sera la moyenne
pondérée :

1. De la moyenne pondérée des prix obtenus auprès d’acheteurs indépendants au cours du
Trimestre en question, si de telles ventes de Pétrole Brut de la Zone Contractuelle par le
Consortium ont eu lieu ; et

2. De la moyenne des prix auxquels des Pétroles Bruts, de densité et qualité similaires à celle
du Pétrole Brut de la Zone Contractuelle, ont été vendus au cours du Trimestre en question dans
des conditions commerciales comparables entre acheteurs et vendeurs indépendants. Les prix de
Pétroles Bruts de référence seront ajustés pour tenir compte des différences de qualité, quantité,
transport et conditions commerciales.

La moyenne pondérée susmentionnée sera déterminée à partir des pourcentages en volume dans
le total des ventes à partir de la Zone Contractuelle que les ventes faites au titre de l’alinéa 1, à
des acheteurs indépendants, ou de l’alinéa 2, représente respectivement.

d ) Au sens du présent article, les ventes à des acheteurs indépendants excluent les transactions
suivantes:

- ventes dans lesquelles l’acheteur est une Société Affiliée du vendeur, ainsi que les ventes
entre les entités constituant le Consortium;

- ventes sur le marché intérieur tchadien;

- ventes cnportant une contrepartie autre qu’un paiement en devise (tels que contrat
d’échange, ventes d ‘état à éiat) ou ventes motivées, en tout ou partie, par des considérations
autres que les pratiques économiques usuelles dans les ventes de Pétrole Brut sur le marché
international.

e) tous les prix susvisés seront ajustés aux points de chargement effectifs du Consortium.

f) aux fins de cet article, les ventes pour satisfaire les besoins de la consommation intérieure en
Pétrole Brut de la République du Tchad conformément à l’article 15 ci-dessus seront exclues de
la détermination du Prix du Marché.

21.2. Dans les trente (30) jours suivant la fin de chaque Trimestre, le Consortium déterminera selon les
stipulations de l’article 21.1 ci-dessus, le Prix du Marché du Pétrole Brut produit , applicable au
Trimestre précédent et soumettra cette détermination au Ministre.

Si dans les trente (30) jours suivant cette soumission, le Ministre n’accepte pas la détermination du
Consortium du Prix de Marché, le Consortium et le Ministre se réuniront pour convenir de la
détermination du Prix de Marché. Si les Parties ne parviennent pas à s’entendre sur la détermination du
Prix de Marché dans quatre vingt (90) jours suivant la fin du Trimestre, le Consortium et le Ministre
pourront immédiatement soumettre à un expert la détermination du Prix du Marché. Dans ce cas le Prix
du Marché sera déterminé définitivement par un expert de réputation internationale, nommé par accord
entre les Parties, ou à défaut d’accord, nommé par le centre international d’expertise technique de la
Chambre de Commerce Internationale, conformément au Règlement d’expertise technique de celui-ci.

L’expert devra déterminer le Prix du Marché selon les stipulations de l’article 21.1 dans un délai de
vingt-et-un (21) jours après sa nomination. Les frais d’expertise seront à la charge du Ci
inclus dans ses coûts.
28

21.3. Afin de préciser la valeur de la redevance à l’article 22.4. ci-dessous, “ un Prix du Marché-Départ
Champ ” sera calculé pour chaque Trimestre. Dans trente (30) jours suivant la détermination définitive
du Prix du Marché se rapportant au Trimestre concerné, le Consortium fera ce calcul de la manière
suivante et en notifiera le résultat au Ministre:

- Il déterminera en premier lieu, en retenant ce Prix du Marché, la valeur des quantités totales
du Pétrole Brut de la Zone Contractuelle, vendues aux Points de Livraison au cours dudit
Trimestre par le Consortium, à l’exception des quantités vendues pour satisfaire les besoins de
la consommation intérieure conformément à l’article 15.3;

- Il en soustraira les coûts de transport encourus par le Consortium, au cours dudit Trimestre,
entre les points de mesure précisés à l’article 13 ci-dessus et les Points de Livraison.

- Il divisera le résultat par la Production Totale de Pétrole Brut, après en avoir déduit les
quantités vendues au cours dudit Trimestre pour satisfaire les besoins de la consommation
intérieure conformément à l’article 15.3 ci-dessus, les quantités de la redevance perçue en
nature au titre du Trimestre en question et les quantités perdues ou utilisées pour les besoins de
l'exploitation des champs.

Le coût de transport, dont il est fait référence ci-dessus, comprendra tout frais de transport, de
manutention, de stockage, de chargement et, le cas échéant, de traitement et tout autre frais que le
Pétrole Brut aura eu à supporter depuis les points de mesure précisés à l’article 13.1 ci-dessus
jusqu’aux Points de Livraison, y compris tous frais, tarifs, Taxes et autres charges de quelque nature
qu'ils soient occasionnés par le transport du Pétrole Brut dans la République du Tchad ainsi que dans
des pays voisins.

ARTICLE 22 - REDEVANCE SUR LA PRODUCTION

22.1. Le Consortium est tenu de verser à l’Etat une redevance sur la Production Totale des
Hydrocarbures, déduction faite des quantités précisées dans le présent article, à un taux de douze et
demi pour cent (12,5%) dans le cas du Pétrole Brut et à un taux de cinq pour cent (5% ) dans le cas du
Gaz Naturel.

22.2. La redevance sur le Pétrole Brut sera payable, pour tout ou partie, soit en espèces, soit en nature.
La redevance sur le Gaz Naturel sera payable toujours en espèces.

Le choix du mode de paiement de la redevance sur le Pétrole Brut est notifié au Consortium par le
Ministre, au moins trois (3) mois d’avance avant la date de démarrage de la production commerciale.

Ce choix demeurera valable aussi longtemps que le Consortium n’aura pas reçu du Ministre une
nouvelle notification qui devra être faite avec un préavis d’au moins trois (3) mois.

Si ce choix n’est pas notifié dans les délais impartis, la redevance sera versée dans sa totalité en espèces.

22.3. Avant le dix (10) de chaque mois, le Consortium notifiera au Ministre, avec toutes justifications
utiles, un relevé de la Production Totale du mois précédent, composée des trois éléments suivants:

a) Les quantités vendues au cours du mois précédent pour satisfaire les besoins de la
consommation intérieure conformément à l’article 15..3 ci-dessus;

b) Les quantité de la redevance à être perçue en nature au titre du mois précédent,

c) Le solde, étant les quantités destinées à l’exportation.
25

Le relevé précisera séparément les quantités de Pétrole Brut et de Gaz Naturel.

22.4. Lorsque la redevance est perçue en espèces, elle est liquidée mensuellement à titre provisoire, et
trimestriellement à titre définitif.

Le Consortium versera le montant provisoire, dans les sept (7) jours suivant la notification du relevé,
sur la base des quantités précisées à l’article 22.3 c) ci-dessus multipliées par le Prix du Marché
Départ-Champ, calculé conformément aux articles 12.3 et 21.3 ci-dessus.

Dans le cas du Pétrole Brut:

- dans l’attente du calcul du Prix du Marché Départ-Champ pour un Trimestre donné, le Prix
du Marché Départ-Champ provisoire applicable à ce Trimestre sera le Prix du Marché Départ
Champ le plus récent;

- suite à la notification au Ministre, conformément à l’article 21.3 ci-dessus, le calcul du Prix
du Marché Départ-Champ pour le Trimestre considéré, le Ministre notifiera au Consortium
l’état définitif de liquidation de la redevance, déduction faite des sommes versées à titre
provisionnel, et le Consortium acquittera la redevance à titre définitif. Si le solde est négatif,
son montant est jusqu’à épuisement, déduit du montant de la redevance dont le Consortium
serait redevable ultérieurement. Si le solde est positif, le Consortium en effectue le versement
dans les trente (30) jours. Dans le cas où le calcul du Prix de Marché Départ-Champ pour un
Trimestre donné correspond à une valeur négative, le Prix de Marché Départ-Champ sera
réputé égal à zéro. Au cas où les pertes durent, les Parties se concerteront pour en décider
autrement.

22.5. Lorsque la redevance est perçue en nature, elle est liquidée mensuellement.

Sauf accord contraire des Parties, à partir du quinze (15) de chaque mois, le Consortium met à la
disposition de l’Etat, aux points de mesure précisés à l’article 13 ci-dessus, suivant le rythme arrêté en
accord avec le Ministre, les quantités de Pétrole Brut dues au titre de cette redevance en nature du mois
précédent, si le Ministre le demande, et si le Consortium dispose des installations nécessaires et de la
capacité nécessaire dans ces installations, le Consortium transportera et livrera lesdites quantités pour
l'Etat, aux frais de ce dernier.

L’Etat dispose d’un délai de soixante (60) jours à compter de celui où le Consortium à mis les produits
à sa disposition, pour faire procéder à l'enlèvement de ceux-ci, délai pendant lequel le Consortium sera
tenu d’assurer gratuitement le stockage de ce Pétrole Brut. Si la totalité de la redevance mensuelle n’a
pas été enlevée à l’expiration de ce délai, le Consortium pourra disposer librement du Pétrole Brut non
enlevé à ce titre, à charge de verser à l’Etat la redevance en espèces pour les quantités correspondantes
conformément à l’article 22.4 ci-dessus.

ARTICLE 23- REGIME FISCAL

23.1. Les sociétés sont, à raison de leurs Opérations Pétrolières, assujetties à l’impôt direct sur les
bénéfices conformément à cette Convention dans les conditions prévues par 1 ‘article 1.6.1 de l’annexe
IL, et au Code Général des impôts ainsi qu’au Code Pétrolier, sous réserve des dispositions contraires
de la présente Convention.

23.2. Les bénéfices nets que le Consortium retire de l’ensemble de ses Opérations Pétrolières sur le
territoire de la République du Tchad sont passibles d’un impôt direct de cinquante pour cent (5
calculé sur lesdits bénéfices nets, taux prévu par le Code Pétrolier.
30

En raison du mode de détermination de l’impôt direct indiqué ci-dessus, la redevance sur la production
est considérée comme une charge d’exploitation et non comme un crédit d’impôt.

Le Consortium tient par Année Civile, en accord avec la réglementation en vigueur au Tchad et les
dispositions de la présente Convention, une comptabilité séparée des Opérations Pétrolières qui permet
d'établir un compte d’exploitation générale, un compte de pertes et profits et un bilan faisant ressortir
tant les résultats desdites opérations que les éléments d’actif et de passif qui y sont affectés ou s’y
rattachent directement.

23.3. Pour permettre la détermination du bénéfice net du Consortium, doivent être portés au crédit du
compte d’exploitation générale et du compte des pertes et profits:

a) la valeur totale des Hydrocarbures de la Zone Contractuelle, vendus par le Consortium au
Point de Livraison, en retenant le Prix du Marché déterminé conformément aux articles 12 et 21
ci-dessus, à l’exception des quantités vendues pour satisfaire les besoins de la consommation
intérieure conformément à l’article 15.3

b) le cas échéant, la valeur de la quote-part de la production versée à titre de redevance sur la
production en nature, déterminée suivant les modalités prévues à l’article 22 ci-dessus.

c) une quote-part des plus-values provenant de la cession ou du transfert d’éléments
quelconques de l’actif conformément au régime de taxation des plus values de cessions.

d) tous autres revenus ou produits directement liés aux Opérations Pétrolières, notamment, le
cas échéant, ceux provenant de la vente des substances connexes, les revenus provenant du
traitement, du stockage et du wausport des Hydrocarbures pour des Tiers.

e\ les bénéfices de change réalisés à l’accasiau des Qnératians Pétralières..
23.4. Peuvent être portés au débit du compte d'exploitation générale et du compte de pertes et profits :

a) le coût des matières, des approvisionnement et de l’énergie employés ou consommés, les
salaires du personnel et les charges y afférentes, le coût des prestations de services fournies au
Consortium par des Tiers ou des Sociétés Affiliées, à conditions que dans ce cas les coûts des
approvisionnements, du personnel ou des services fournis par les Sociétés Affiliées n’excèdent
pas ceux normalement pratiqués par des Tiers pour des prestations similaires dans l’industrie
pétrolière internationale.

b) les amortissements réellement effectués par le Consortium dans la limite des taux fixés à
l’annexe III de la présente Convention. Les amortissements commenceront à la date d’utilisation
des biens et se poursuivront jusqu'à leur amortissement total.

c) les frais généraux afférents aux Opérations Pétrolières, y compris les frais d’établissement,
les frais de location de biens meubles et immeubles, les cotisations d’assurances, et un montant
relatif aux frais généraux à l’étranger tels que définis à l’article 2.6 de l’annexe III de la
présente Convention.

d) les intérêts et agios des dettes contractées par le Consortium, pour leur montant réel, dans les
limites fixées à l’article 2.7 de l’annexe III de la présente Convention. Il est entendu qu'aucun
intérêt ne sera chargé sur les prêts effectués par les Sociétés Affiliées concernant les dépenses
d’exploration.
31

€) déduction faite des amortissements déjà pratiqués, la valeur des matériels ou des biens
détruits ou endommagés et la valeur des biens auxquels l’entreprise a renoncé ou qui seront
abandonnés en cours d’année, ainsi que les créances irrécouvrables et les indemnités versées

aux Tiers pour dommages.

f) le montant total de la redevance sur la production acquittée en espèces, et la valeur de la
quote-part de la production versée à titre de redevance sur la production en nature déterminée
suivant les modalités prévues à l’article 22 ci-dessus.

g) les provisions raisonnables constituées en vue de faire face ultérieurement à des pertes ou
charges nettement précisées et que des événements en cours rendent probables, à l’exclusion de
toutes dotations au fond de reconstitution des gisements.

h) toutes autres pertes ou charges directement liées aux opérations pétrolières y compris les
pertes de change réalisées à l’occasion de celle-ci, à l'exception du montant de l’impôt direct sur
les bénéfices déterminé conformément aux dispositions du présent article.

i) tous autres frais que le Consortium aura eu à supporter pour le transport des Hydrocarbures
entre les points de mesure précisés à l’article 13.1 jusqu’au Point de Livraison, y compris tous
frais, tarifs, taxes et autres charges de quelque nature qu’ils soient occasionnés par le transport
des Hydrocarbures dans la République du Tchad et dans les pays voisins, dans la mesure où ces
frais ne seront pas inclus au titre des alinéas a) à h) ci-dessus.

23.5. Sauf dispositions contraires fixées d’accord Parties, l’impôt direct sur les bénéfices sera versé
selon un système d’acomptes trimestriels, avec régularisation annuelle après déclaration des résultats de
l'Année Civile écoulée. Ces acomptes devront être versés avant la fu üe chaque Trimestre et seront
égaux au quart de l’impôt direct sur les bénéfices acquitté l'Année Civile précédente. Le paiement du
solde de l’impôt direct sur les bénéfices au titre des bénéfices d’une Année Civile donnée devra être
effectué au plus tard le premier avril de l’Année Civile suivante. Si le Consortium a versé sous forme
d’acomptes une somme supérieure à l’impôt dont il est redevable au titre d’une Année Civile donnée,
l'excédent constituera un avoir fiscal à valoir sur les versements d’impôts ultérieurs.

ARTICLE 24 - EXONERATIONS FISCALES

24.1. Le Consortium bénéficiera des avantages fiscaux prévus par le Code Pétrolier.
A l'exception de la redevance sur la production et de l’impôt direct sur les bénéfices, le Consortium est
exonéré:

a) de tout autre impôt direct sur le revenu frappant les résultats des Opérations Pétrolières et les
bénéfices.

b) de toute taxe, droit, impôt ou contribution de quelque nature que ce soit frappant la
production ou la vente des Hydrocarbures, et tout revenu y afférent ou exigible sur les
Opérations Pétrolières ou à l’occasion de l’établissement et du fonctionnement du Consortium.

L’exonération ci-dessus est également applicable pour tout transfert de fonds, achats et transports
d’Hydrocarbures destinés à l'exportation, et plus généralement pour tous revenus et activités du
Consortium, à condition que les éléments susmentionnés soient nécessaires aux Opérations Pétrolières.

Par dérogation aux dispositions précédentes, les impôts fonciers et les Taxes additionnelles sont
exigibles dans les conditions de droit commun sur les immeubles à usage d’habitation.
32

En outre, les exonérations visées au présent article, ne s’appliquent ni aux Taxes ou Redevances
perçues en rémunération des services rendus, et d’une manière générale ni à tous les prélèvements autres
que ceux à caractère fiscal.

24.2 De plus, le Consortium sera exempté de tout impôt sur le chiffre d’affaires pour toutes les
acquisitions de biens et services strictement et directement nécessaires à la réalisation des Opérations
Pétrolières.

ARTICLE 25- COMPTABILITE

25.1.Le Consortium tiendra sa comptabilité conformément à la réglementation en vigueur et selon les
dispositions de la procédure comptable fixées à l’annexe III ci-jointe qui fait partie intégrante de la
présente Convention.

25.2. Les registres et livres de comptes seront libellés en Dollars. Ces registres seront utilisés pour
déterminer le revenu brut, les frais d’exploitation, les bénéfices nets et pour la préparation de la
déclaration des résultats du Consortium.

A titre d’information, les comptes d’exploitation générale et de pertes et profits et les bilans seront
également tenus en Dollar.

25.3. les registres et livres de comptes seront justifiés par des pièces détaillées prouvant les dépenses et
les revenus du Consortium conformément aux droits et obligations de la Convertion.

ARTICLE 26 - VERIFICATION

26.1. L’Etat aura le droit de déterminer et de vérifier, par ses agents ou des auditeurs, les registres et
livres de comptes relatifs aux Opérations Pétrolières et disposera d’un délai de cinq (5) ans suivant la
fin de l’exercice considéré pour effectuer cet examen ou cette vérification pour présenter au Consortium
ses objections pour toutes les contradictions ou erreurs relevées lors de l’examen ou de la vérification.

Pour les besoins de telles vérifications, le Consortium mettra à la disposition des agents de l’Etat et des
auditeurs, pendant les heures ouvrables, tous les registres, livres, autres documents et informations que
ces agents et auditeurs peuvent demander.

26.2. Le défaut par l’Etat de faire une réclamation dans le délai de cinq (5) ans visé ci-dessus mettra fin
à toute objection, contestation ou réclamation de la part de l’Etat pour l’exercice considéré.

ARTICLE 27 - IMPORTATIONS ET EXPORTATIONS

27.1.Le Consortium aura le droit d'importer en République du Tchad pour son compte ou pour le
compte de ses sous-traitants, dans les conditions définies ci-dessous, tous les matériaux, équipements,
machines, appareils, véhicules, automobiles, avions, pièces de rechange et matières consommables
nécessaires aux Opérations Pétrolières.

Les employés étrangers et leurs familles, appelés à travailler en République du Tchad pour le compte du
Consortium ou de ses sous-traitants, auront le droit d’importer en République du Tchad en franchise des
droits et Taxes de douane leurs effets personnels, à l’exclusion des véhicules à usage personnel en cours
d'utilisation, conformément aux dispositions du Code des Douanes en vigueur. Les achats locaux

s’effectueront toutes Taxes comprises.
33

Les marchandises visées ci-dessus seront importées par le Consortium en exonération de tous droits et
Taxes de douanes à l’exception des Taxes perçues pour service rendu dans les conditions fixées ci-
après:

a) Les matériaux destinés exclusivement à la recherche et à l’exploitation pétrolière seront
exonérés de tous droits et Taxes de douane;

b) Les équipements-marchandises et appareils destinés aux chantiers de recherche et de
l'exploitation pétrolière seront placés sous le régime de l’admission temporaire normal.

c) Les véhicules de chantiers, spéciaux ou non, seront placés sous le régime de l’admission
temporaire. Les véhicules automobiles du siège ou acquis à titre personnel, seront soumis au
régime du droit commun sans aucune exonération ; les avions et leurs pièces de rechange, les
matières consommables nécessaires à la recherche et à l’exploitation pétrolière repris en annexe
seront exonérés de tous droits et Taxes de douanes.

27.2.Le Consortium et ses sous-traitants s’engagent à ne procéder aux importations définies ci-dessus
que dans la mesure où lesdits marchandises ne sont pas disponibles en République du Tchad en
quantité, qualité, prix, délais et conditions de paiement équivalents, à moins d’exigences ou d’urgences
techniques particulières présentées par le Consortium ou ses sous-traitants.

Le Consortium et ses sous-traitants s’engagent à accorder la préférence aux entreprises tchadiennes
pour tout contrat de construction, d’approvisionnement ou de services à conditions équivalentes en
terme de quantités, qualité, prix, délais et conditions de paiement.

273. Le Consortium et ses sous-traitants, ainsi que leurs employés étrangers et leurs familles, auront le
droit de ré-exporter hors de la République du Tchad en franchise de tous droits et Taxes dc.soriies, les
marchandises importées au titre de l’article 27.1 ci-dessus qui ne seraient plus nécessaires aux
Opérations Pétrolières, sous réserve de l’application des dispositions prévues à l’article 20 ci-dessus.

27.4. Le Consortium et ses sous-traitants auront le droit de vendre en République du Tchad, à condition
d’en informer au préalable le Ministre, les marchandises qu’ils auront importées quand elles ne seront
plus nécessaires aux Opérations Pétrolières, sous réserve de l'application des dispositions prévues à
l’article 20 ci-dessus. Il est entendu que, dans ce cas, il incombera au vendeur de remplir toutes les
formalités prescrites par la réglementation en vigueur et de payer tous droits et Taxes applicables à la
date de transaction, sauf si les marchandises susmentionnées sont cédées à des entreprises effectuant des
Opérations Pétrolières en République du Tchad.

27.5. Pendant toute la durée de la présente Convention, et sous réserve des dispositions de l’article 15
ci-dessus, le Consortium aura le droit d’exporter librement vers la destination choisie à cet effet, en
franchise de tout droit et Taxes de sortie, la portion d’Hydrocarbures à laquelle le Consortium a droit
suivant les termes de la Convention. Cependant, le Consortium s’engage, à la demande de l’Etat, de ne
pas vendre les Hydrocarbures à des pays déclarés hostiles à la République du Tchad.

27.6. Toutes les importations et exportations aux termes de la présente Convention seront soumises aux
formalités requises par la réglementation en vigueur en la matière.

A la demande du Consortium, et après agrément par les autorités tchadiennes compétentes, la liste des
matériels, des matériaux et des fournitures pourra être complétée au fur et à mesure par les biens et
équipements strictement nécessaires aux Opérations Pétrolières.

34

ARTICLE 28 CONTROLE DES CHANGES

28.1. Le Consortium sera soumis à la réglementation de la République du Tchad sur les changes et les
transferts. Toutefois, il est entendu que l’Etat s’engage pendant la durée de la présente Convention à
maintenir au Consortium et à ses sous-traitants le bénéfice des garanties suivantes pour les opérations
réalisées dans le cadre de la présente Convention:

a) droit de contracter à l’étranger des emprunts ou d’autres moyens de financement nécessaires
à la conduite des Opérations Pétrolières, d’encaisser et de conserver à l’étranger tous les fonds
acquis ou empruntés à l’étranger, y compris les recettes des ventes, et d’en disposer librement
dans la limite des montants excédant les besoins de leurs opérations au Tchad et de leurs
obligations fiscales et contractuelles;

b) libre mouvement des fonds leur appartenant en franchise de tous droits et Taxes entre le
Tchad et tout autre pays;

c) droit de rapatrier les capitaux investis dans le cadre de la présente Convention et de transférer
leurs produits notamment les intérêts et dividendes sans aucune obligation pour l'Etat de
fournir des devises étrangères.

d) libre transfert des sommes dues, ainsi que la libre réception des sommes qui leur sont dues à
quelque titre que ce soit à charge de procéder aux déclarations prévues par la réglementation en
vigueur;

e) droit de payer directement à l’étranger les entreprises étrangères uen E Bee et de
services nécessaires aux Opérations Pétrolières.

28.2. Pour l’exécution des Opérations Pétrolières, le Consortium sera autorisé à pratiquer le change de
la monnaie nationale et des devises étrangères convertibles à des taux de change non moins favorable
pour le Consortium que le taux du jour ou que les taux généralement applicables en République du
Tchad aux autres firmes le jour des opérations de change.

28.3. Dans les trente (30) jours, suivant la fin de chaque Trimestre, le Consortium devra fournir au
Ministre chargé des finances un rapport sur les mouvements de fonds relatifs aux Opérations Pétrolières
durant le Trimestre écoulé.

28.4. Les employés expatriés du Consortium auront droit, selon la réglementation en vigueur dans la
République du Tchad , au change libre et au virement libre vers leur pays d’origine de leurs économies
sur leurs salaires ainsi que des cotisations aux régimes de retraite et de caisse d’épargne versées par
eux-mêmes ou pour leur compte, sous réserve qu'ils aient acquitté leurs impôts en République du
Tchad.

ARTICLE 29- PAIEMENTS

29.1. Sauf dispositions contraires de la présente Convention, toutes les sommes dues à l’Etat, ou au
Consortium seront payables en Dollars ou dans une autre devise convertible choisie d’un commun
accord entre les Parties.

29.2. En cas de retard dans un paiement, les sommes dues par le Consortium porteront intérêt au taux
de LIBOR plus quatre-et-demi pour cent (4,5%) par an à compter du jour où elles auraient dû &
versées.
35

TITRE VI
DISPOSITIONS DIVERSES
ARTICLE 30- DROITS DE CESSION ET CONTROLE DU CONSORTIUM

30.1.Conformément aux disposition du Code Pétrolier, les droits et obligations conjoints et solidaires
résultant de la présente Convention ne peuvent être cédés, en partie ou en totalité par n’importe laquelle
ou lesquelles des entités constituants le Consortium, à l’exception des cessions à des Sociétés Affiliées,
sans l’approbation préalable du Ministre.

Si dans les soixante (60) jours suivant la notification au Ministre du projet de cession, accompagnée en
particulier du projet d’acte de cession, celui-ci n’a pas notifié son opposition motivée, cette cession sera
réputée avoir été approuvée par le Ministre.

Chacune des Sociétés constituant le Consortium peut céder de plein droit à toute Société Affiliée tout ou
partie quelconque des droits qui lui sont accordés par cette Convention ou par le Permis, ou par des
Concessions. De tels transferts ne seront pas soumis à l’approbation préalable du Ministre. Toutefois, le
Consortium informera le Ministre de toute cession effectuée aux termes de cet alinéa dans un délai d’un
mois suivant la signature de l’acte de cession; aucune cession ne devra être de nature à porter préjudice
aux intérêts de l’Etat et aux Opérations Pétrolières, ni à réduire les capacités techniques et financières
du Consortium.

Le ou les cessionnaire (s) acquerront la qualité de Consortium et devront satisfaire aux obligations
imposées au Consortium par le Code Pétrolier et par la présente Convention à laquelle ils devront
adhérer, sauf en ce gi :5:.cerne les cessions prévues à l’article 14.4 ci-dessus.

30.2. Si le Consortium est corstitué de plusieurs entités, il devrait fournir au Ministre dans les plus
brefs délais une copie de l’accord d’association liant les entités constituant le Consortium.

30.3. Le Consortium est tenu de soumettre à l’approbation préalable du Ministre tout changement de
personne ou tout projet qui serait susceptible d'amener, notamment au moyen d’une nouvelle répartition
des titres sociaux, une modification du contrôle du Consortium, à l'exception des cessions des Sociétés
Affiliées.

Les projets visés au présent article 30.3 seront notifiés au Ministre. Si dans un délai de soixante (60)
jours suivant ladite notification, le Ministre n’a pas notifié au Consortium son opposition motivée
auxdits projets, ceux-ci sont réputés approuvés.

ARTICLE 31- ANNULATION DU PERMIS, RETRAIT DE LA CONCESSION ET
RESILIATION DE LA CONVENTION

31.1. Le Permis ou , le cas échéant, une Concession pourront être annulés ou retirés, en tout ou partie
sans aucune indemnité, dans les cas et selon les procédures prévues par le Code Pétrolier .

31.2.Pour l’application de ces procédures, le Ministre met en demeure par lettre recommandée avec
accusé de réception le Consortium de s’y conformer dans les délais prévus au Code Pétrolier ou à défaut
dans un délai de quatre (4) mois

Faute pour le Consortium de se plier à cette injonction dans les délais impartis, l’annulation du Permis
ou le retrait de la Concession est prononcé, et la présente Convention sera automatiquement résil
la mesure où la présente Convention s’applique au Permis ou à ladite Concession.

36

31.3. Tout différend sur l’annulation du Permis ou le retrait d’une Concession ou la résiliation de la
Convention sera susceptible de recours à l'arbitrage conformément aux dispositions de l’article 33 ci-
dessous.

ARTICLE 32- FORCE MAJEURE

32.1. Lorsqu’une Partie est dans l'impossibilité d’exécuter ses obligations contractuelles, en dehors des
paiements dont elle serait redevable, ou ne peut les exécuter qu’avec retard, l’exécution ou le retard ne
sera pas considéré comme une violation de la présente Convention s’ils résultent d’un cas de Force
Majeure, à condition toutefois qu’il y ait un lien de cause à effet entre l’empêchement et le cas de Force
Majeure invoquée.

Il peut être fait appel à l'arbitrage pour déterminer, notamment, le caractère de l’empêchement invoqué
et son incidence sur les obligations contractuelles de la Partie intéressée.

32.2. Aux termes de la présente Convention, doivent être entendus comme cas de Force Majeure tous
événements imprévisibles et indépendants de la volonté d’une Partie tels que cause naturelle, épidémie,
tremblement de terre, incendie, inondation, grève, émeute, insurrection, troubles civils, sabotage, faits de
guerre ou conditions imputables à la guerre. L’intention des Parties est que le terme de Force Majeure
reçoive l’interprétation la plus conforme aux principes et usages du droit international.

32.3. Lorsqu'une Partie estime qu’elle se trouve empêchée de remplir ses obligations en raison d’un cas
de Force Majeure, elle doit immédiatement notifier à l’autre Partie cet empêchement et en indiquer les
raisons.

Elle doit prauuc <galement toutes les dispositions utiles pour assurer dans les plus brefs délais la
reprise normale de l’exécution des obligations affectées dès la cessation de l'événement constituant le
cas de Force Majeure.

Les obligations autres que celles affectées par le cas de Force Majeure devront continuer à être remplies
conformément aux dispositions de la présente Convention.

Lorsque le cas de Force Majeure dure plus d’un (1) an, les Parties pourront, par accord mutuel,
convenir de mettre fin à la présente Convention.

32.4. Si, par suite d’un cas de Force Majeure, l'exécution des obligations de la Convention était
différée, la durée du retard en résultant, augmentée du délai qui pourrait être nécessaire à la réparation
de tout dommage causé par ledit retard, serait ajoutée au délai prévu aux termes de la Convention pour
l’exécution de la dite obligation, ainsi qu’à la durée de la Convention mais seulement en ce qui concerne
la région affectée par le cas de Force Majeure.

ARTICLE 33- ARBITRAGE

33.1. En cas de différend survenu entre l’Etat et le Consortium concernant l'interprétation ou
l'exécution de la présente Convention ou de l’une quelconque de ses dispositions, les Parties
s’efforceront de le résoudre à l’amiable.

Si les Parties n’arrivent pas à régler le différend à l’amiable dans un délai de trois (3) mois, ce dernier
sera tranché définitivement suivant le Règlement d’Arbitrage de la Chambre de Commerce
Internationale par trois (3) arbitres nommés conformément à ce Règlement. La sentence arbitrale sera
définitive et obligatoire dès qu’elle sera rendue, et son exécution pourra être requise devant tout tribunal
compétent.

dl
3

L’arbitrage aura lieu à Paris (France). La procédure d’arbitrage sera conduite en langue française.
33.3. Les arbitres devront trancher tout différend en appliquant:
a) les dispositions de la présente convention;

b) sous réserve de l’application des dispositions de l’article 34 ci-dessous, les dispositions du
Code Pétrolier;

c) sous réserve de l’application de l’article 34 ci-dessous, les autres lois et règlements de la
République du Tchad et, dans la mesure où il serait nécessaire de compléter le droit tchadien,
les principes généraux de droit appliqués sur le plan international.

33.4. L'introduction d’un recours en arbitrage entraîne toute suspension d’effets en ce qui concerne
l’objet du litige. En revanche, l’exécution par les Parties de leurs autres obligations au titre de la
Présente Convention ne sera pas suspendue durant la période d’arbitrage.

ARTICLE 34- DROIT APPLICABLE

34.1. Les Opérations Pétrolières entreprises dans le cadre de la présente Convention sont réglées par
cette Convention ainsi que par le Code pétrolier et autres lois et règlements en vigueur au Tchad.

34.2. Le Consortium doit respecter les lois et règlements de la République du Tchad. Toute référence à
ces lois et règlements, tout au long de la présente Convention, ne sera en aucune manière interprétée de
façon à aggraver, directement ou par voie de conséquence, les obligations et charges imposées au
Consortium par les dispositions de la préseu& Convention, ni de porter atteinte aux droits et aux
avantages économiques du Consortium prévus par la présente Coxvention.

34.3. En cas de contradiction ou incompatibilité entre la présente Convention et les lois et règlements de
la République du Tchad, les dispositions de la Convention prévaudront, sauf si les Parties en décident
autrement.

ARTICLE 35- NOTIFICATION

35.1.Toutes les notifications ou autres communications se rapportant à la présente Convention devront
être adressées par écrit et seront considérées comme ayant été remises dès qu’elles seront portées ou
délivrées sous plis affranchi et recommandé, avec accusé de réception, ou adressées par télex, télécopie
à l’élection de domicile indiquée ci-dessous:

38

a) Pour l’Etat ou le Ministre:

Ministre des Mines, de l'Energie et du Pétrole
B.P 94 N’Djaména,
République du Tchad

Téléfax : (235) 52.25.65
(235) 52.42.48

b) Pour le Consortium

XXX

35.2. L'Etat et le Consortium peuvent à tout moment, après notification à l’autre Partie, changer leur
représentant autorisé, ou modifier l’élection de domicile susmentionnée.

ARTICLE 36- AUTRES DISPOSITIONS

36.1. Les titres figurant dans la présente Convention sont insérés à des fins de commodité et de
référence et en aucune manière ne définissent, ne limitent ni ne décrivent la portée ou le but de la
Convention, ni de l’une quelconque de ses ciauses.

36.2. Les annexes L, IL, III et IV ci-jointes font partie intégrante de la présente Convention.

36.3. La présente Convention ne peut être modifiée que par écrit et d’un commun accord entre les
Parties.

36.4. Toute renonciation de l’Etat de l’exécution d’une obligation du Consortium devra être faite par
écrit et signée par le Ministre et aucune renonciation ne pourra être considérée comme un précédent si le
Ministre renonce à se prévaloir d’un des droits qui lui sont reconnus par la présente Convention.

36.5. Si le Consortium est obligé, selon les termes de cette Convention, de demander lapprobation du
Ministre, celui-ci devra notifier sa décision, faute de délai stipulé dans la Convention, dans un délai
raisonnable convenu par les Parties, étant entendu que l'intention de celles-ci est de coopérer de toutes
les manières possibles afin d’atteindre les objectifs de la présente Convention. L’approbation sera
considérée comme tacitement accordée si elle n’est pas expressément donnée dans le délai stipulé ou
convenu.

36.6. La Date d’Effet rendant la présente Convention obligatoire pour les Parties sera la date de son
approbation par Décret. La validité de cette Convention ne sera pas mise en cause par un retard
quelconque dans la signature des décrets confirmant l'octroi ou le renouvellement des titres de recherche
ou d’exploitation.

36.7 La présente Convention abroge le Protocole d’Accord du 31 juillet 1998, signé entre la République
du Tchad et le Consortium.

An
39

En FOI DE QUOI, les Parties ont signé la présente Convention en quatre (4) exemplaires.

e des Mines, de l’Energie TD. L
Pétrole - LL.

Pour Carlton Energy Group

Pour Prhd Gas 7 NrlI.

40
ANNEXE I

DELIMITATION DE LA ZONE CONTRACTUELLE DU PERMIS

Les coordonnées géographiques de la surface de trois blocs du Permis réputée égale au total à environ

439.240 Km2, sont définies comme suit :

Bassin des  ERDIS " surface : 171.000 Km2

Points Longitude Latitude

1 frontière avec le Soudan 17°30°00°N

2 21°00'00"E 17°30'00"N

A 21°00'00"E 18°30'00"N

4 19°00'00"E 18°30'00"N

s 19°00'00"E frontière avec la Libye

Le long de la frontière avec la Libye jusqu'à la frontière avec le Soudan et le long de la frontière avec le
Soudan jusqu'au point

6 frontière avec le Soudan 17930'00"N

LAC TCHAD (bassin du Lac Tchad, surface: 102.640 km2 )

Points Longitude Latitude
1 14°0430"E frontière avec le Niger

Le long de la frontière avec le Niger jusqu'à ,

2 frontière avec le Niger 16°00'00"N
3 16°30'00"E 16°00'00"N
4 16°30'00"E 10°30'00"N
:

frontière avec le Cameroun  10°30'00"N

Le long de la frontière avec le Cameroun jusqu'à la frontière avec le Nigeria , ensuite, le long de la
frontière avec le Nigeria jusqu'à la frontière avec le Niger et le long de la frontière avec le Niger jusqu'à

6 13°44'45"E frontière avec le Niger
7 13°44'45"E 14°29'45"N
8 13°46'45"E 14°29'45"N
9 13°46'45"E 14°47'30"N
10 14°02'30"E 14°47'30"N
11 14°02'30"E 14°20'30"N
17 13°59'15"E 14°20'30"N
13 ISSUE 14°11'00"N
14 13°32'45"E 14°11'00"N
15 13°32'45"E 14°01'45"N
16 13°40'45"E 14°01'45"N
17 13°40'45"E 13°51'15"N

18 13°52'45"E 13°51'15"N

19 13°52'45"E 13°57'00"N

20 14°1415"E 13°57'00"N

21 14°14'15"E 14°05'45"N

29 14°27'00"E 14°05'45"N

23 14°27'00"E 14°37'30"N

24 14°22'45"E 14°3730"N

25 14°22'45"E 14°43'00"N

26 14°20'00"E 14°43'00"N

27. 14°20'00"E 14°51'30"N

28 14°16'30"E 14°51'30"N

29 14°16'30"E 14°54'30"N

30 14°1415"E 14°54'30"N

31 14°14'15"E 14°59'45"N

32 14°11'15"E 14°59'45"N

33 14°1115"E 15°03'30"N

34 14°08'45"E 15°03'30"N

35 14°08'45"E 15°09'00"N

36 14°07'00"E 15°09'00"N

37 14°07'00"E 15°15'30"N

38 14°04'30"E 15°15'30"N

39 14°04'30"E identique au point n°1
ZONE DU CHARI (surface: 165.600 Km2 )

Points Longitude Latitude

1 frontière avec le Cameroun 10°30'00"N
2 frontière avec la R.C.A. 10°30'00"N

Le long de la frontière avec la R.C.A. jusqu'à

20°01'15"E
20°01'15"E
20°17'30"E
20°17'30"E
20°00'00"E
20°00'00"E
19°55'45"E
19955'45"E
19944'45"E
19944'45"E
19°40'30"E
19°40'30"E
19°27'30"E
19°2730"E
199°20'30"E
19920'30"E
19°1415"E

frontière avec la R.C.A.
09°37'30"N
09°3730"N
09°47'30"N
09°47'30"N
09°45'00"N
09°26'15"N
09°26'15"N
09°26'15"N
09°21'30"N
09°21'30"N
09°18'00"N
09°18'00"N
09°21'30"N
09°21'30"N
09933'00"N
09°33'00"N

41
19°1415"E
19°08'00"E
19°08'00"E
18°5715"E
18°57115"E
18°51'15"E
18°51'15"E
18°43'30"E
18°43'30"E
18°32'45"E
18°32'45"E
18°28'00"E
19°28'00"E
18°19'30"E
18°19'30"E
18°10'45"E
18°10'45"E
18°07'00"E
18°07'00"E
18°05'15"E
18°05'15"E
17°57'00"E
17°57'00"E
17°50'00"E
17°50'00"E
17 3UBTE
17°31'15"E
17°2215"E
1722157E
17°08'45"E
17°08'45"E
TGPI2NSÉE
1612158
16°09'15"E
16°09'15"E
16°00'15"E
16°00'15"E
15°49'45"E
15°49'45"E
15°48'15"E
15°48'15"E
15°42'45"E
15°42'45"E
15°28'15"E
IS2815"E
15935'00"E
15°35'00"E
15937'00"E
15°37'00"E
15939'45"E
15939'45"E
16°02'45"E
16°02'45"E

09°29'00"N
09°29'00"N
09°25'15"N
09°25'15"N
09°21'15"N
09°21'15"N
09°18'00"N
09°18'00"N
09°16'00"N
09°16'00"N
09°13'00"N
09°13'00"N
09°08'15"N
09°08'15"N
09°05'45"N
09°05'45"N
09°03'15"N
09°03'15"N
09°01'30"N
09°01'30"N
09°03'30"N
09°03'30"N
08°59'15"N
08°59'15"N
08°57'00"N
08°57'00"N
08°50'30"N
08°50'30"N
08°52'15"N
08°52'15"N
08°57'00"N
08°57'00"N
09°10'45"N
09°10'45"N
09°13'30"N
09°13'30"N
09°11'00"N
09°11'00"N
09°07'45"N
09°07'45"N
09°06'30"N
09°06'30"N
09°07'15"N
09°07'15"N
08°59'45"N
08°59'45"N
08°49'15"N
08°49'15"N
08°34'15"N
08°34'15"N
08°32'30"N
08°32'30"N
08°23'30"N

4

13 16°07'30"E
74 16°07'30"E
79 16°12'30"E
76 16°12'30"E
SA 16°16'45"E
78 16°16'45"E
79 16934'45"E
80 16°34'45"E
81 16°45'30"E
82 16°45'30"E
83 17930'00"E
84 17930'00"E
85 17°3730"E
86 17937'30"E
87 18°0730"E
88 18°07'30"E
89 18°30'00"E
90 18°30'00"E
91 18°3730"E
7 18°3730"E
93 19°00'00"E
94 19900'00"E

Le long de la frontière avec la R.C.A jusqu'à la frontière avec le Cameroun ensuite, le long de la

frontière avec le Cameroun jusqu'au point

95 frontière avec le Cameroun

Voir la Carte se rapportant aux coordonnées géographiques des points qui figurent à l’Annexe N° I.

08°23'30"N
08°18'00"N
08°18'00"N
08°11'45"N
08°11'45"N
08°08'15"N
09°08'15"N
08°09'15"N
08°09'15"N
08°07'30"N
08°07'30"N
08°15'00"N
08°15'00"N
08°22'30"N
08°22'30"N
08°30'00"N
08°30'00"N
08°37'30"N
08°37'30"N
08°42'30"N
08°42'30"N
frontière avec la R.C.A

10°30'00"N(identique au point N°1)

43
ANNEXE II

PROGRAMME DE TRAVAUX D’EXPLORATION
ET DEPENSES PREVISIONNELLES

Période initiale de cinq (5) ans
1% sous-Période : Dix-huit ( 18 ) mois

levé aéromagnétique, levé géologique et
géophysique nécessaire tel que déterminé
par l’opérateur ; évaluation des données sismiques
et aéromagnétiques existantes
Activités générales et administration
Sous total

2 ème sous-Période : Dix-huit ( 18 ) mois

1250 Km d’acquisition sismique
Activités générales et administration

Sous total
3% sous Période : Douze ( 12 ) mois
1250 Km d’acquisition sismique
Forage d’un ( 1 ) puits d'exploration
Activités générales et administration
Sous total

4% sous-Période : Douze (12) mois

Forage de deux (2) puits d’exploration
Activités générales et administration

Sous total
TOTAL

Sommaire des dépenses prévisionnelles d’exploration par catégories :

Levés aéromagnétiques

2500 Km de sismique 2D ou 3D

Trois (3 ) puits d’exploration

Coûts des activités générales et administration

TOTAL

44

500 000 $
200 000 $

700 000 $

5 000 000 $
300 000 $

5 300 000 $

5 000 000 $
5 000 000 $
300 000 $

10 300 000 $

10 000 000 $
300 000 $

10 300 000 $

26 600 000 $

500 000 $
10 000 000 $
15 000 000 $
1 100 000 $

26 600 000 $

AC w
45

ANNEXE III

PROCEDURE COMPTABLE

Article 1. DISPOSITIONS GENERALES
1.1 Objet:

La présente Procédure Comptable sera suivie et respectée dans l’exécution des obligations de la
Convention.

L'objet de la présente Procédure Comptable est d’établir les règles et les méthodes de comptabilisation
pour la détermination des charges encourues par le Consortium et nécessaires selon les règles de l’art en
usage dans l’industrie pétrolière internationale, à la conduite des Opérations Pétrolières (ci-après
dénommés “ Coûts Pétroliers ”.

12. Interprétation
Les définitions figurant à l’article 1 de la Convention s’appliquent également à la présente annexe.
1.3. Modification

Les dispositions de la Procédure Comptable peuvent être modifiées d’un commun accord entre les
Parties.

Les Parties conviennent que si l’une quelconque des dispositions de la Procédure Comptable devient
inéquitable à l’égard d’une Partie, elles modifieront de bonne foi la disposition concernée.

1.4. Comptes et Relevés

a) Le Consortium établira et maintiendra dans son bureau en République du Tchad, les comptes, livres,
et relevés complets de tous les revenus, coûts et dépenses se rapportant aux Opérations Pétrolières, en
accord avec la réglementation en vigueur et les règles et procédures en usage dans l’industrie pétrolière
internationale.

Ces comptes, livres, relevés et rapports seront à la disposition de l’Etat et ses représentants, pour leur
permettre d’exercer leurs droits d’inspection, vérification et surveillance prévus à l’article 26.1 de la
Convention.

b) Dans les douze (12) mois, suivant la Date d’Effet, le Consortium soumettra au Ministre un Projet de
plan comptable relatif aux comptes, livres relevés et rapports de l’entreprise. Ce plan sera conforme aux
méthodes comptables généralement reconnues et acceptées, et compatible avec les pratiques et
procédures de l’industrie moderne.

Dans les six (6) mois suivant la réception de ce projet de plan, le Consortium et le Ministre se mettront
d’accord sur un plan comptable, qui décrira en détail les bases du système comptable et les Procédures à
utiliser dans le cadre de la Convention ainsi que la liste des comptes à maintenir en langue Française.
Suite à cet accord, le Consortium devra établir avec diligence, et fournir au Ministre des copies
formelles des plans comptables détaillés et des manuels concernant la comptabilité, les écritures et la
présentation des comptes, ainsi que les procédures qui devront être observées dans l’exécution de la
Convention.

Al
46

c) Tous les rapports et états seront préparés selon les dispositions de la Convention et de la
réglementation de la République du Tchad, et, en cas d’absence de telles dispositions, selon les usages
généralement admis dans l’industrie pétrolière internationale.

1.5. Unité de Compte

Tous les comptes, livres, relevés et rapports seront libellés en Dollars sauf dispositions contraires ou si
les Parties en conviennent autrement.

1.6. Principes Comptables
Les principes comptables en matière fiscale seront notamment les suivants:
1.6.1. Parties imposables

Dans le cas où le Consortium comprend plus d’une Société, l’impôt direct sur les bénéfices au titre de
chaque Année Civile sera assis sur la base des bénéfices nets imposables de chaque Société, et par
conséquent un Prix du Marché sera calculé pour chaque société conformément à l’article 21 de la
Convention.

Toutefois, les paiements des redevances stipulées à l’article 22 de la Convention seront dans tous les cas
calculés et évalués sur la base de l’ensemble des procédures de toutes les Sociétés constituant le
Consortium.

1.6.2. Report des Pertes

A compter de l’Année Civile pendant laqueue la première production commerciale a lieu toutes les
charges déductibles au titre des Opérations Pétrolières pour la détermination de l’impôt direct sur les
bénéfices qui ne peuvent être apurées, seront considérées comme une perte d’exploitation et seront
reportées comme une déduction admise les Années Civiles suivantes jusqu’à la fin de la cinquième année
(5ème) Année Civile. En cas de circonstances exceptionnelles, le Ministre et le Consortium pourront se
mettre d’accord sur une prolongation appropriée à ce délai.

1.7. Comptabilisation sur la base des réalisations

Tous les livres, comptes et relevés seront préparés sur la base des réalisations (par opposition à la base
des paiements effectifs). Les revenus seront imputés à la période comptable pendant laquelle ils sont
acquis, et les frais et dépenses à la période pendant laquelle ils sont encourus, sans qu’il soit nécessaire
de distinguer si la somme concernant une transaction a été effectivement encaissée ou payée. Les frais et
dépenses seront considérés comme encourus:

- Dans le cas de biens, pendant la période comptable où le transfert des propriétés a lieu ;

- Et dans le cas de prestations de services, pendant la période comptable où ces services ont été
effectués.

La base de comptabilisation pourra être changée par accord mutuel des Parties si le Consortium
démontre qu’un tel changement est, d’une part, équitable et d’autre part, en accord avec les pratiques en
usage dans l’industrie pétrolière internationale.

1.8. Définition des dépenses d’investissement et des frais d’exploitation

Les Coûts Pétroliers comprendront les Dépenses d’Investissement et les Frais d'Exploitation.
47

1.8.1. Dépenses d’investissement

Les Dépenses d’Investissement représentent les Coûts pétroliers relatifs à l’acquisition de biens dont la
durée d’utilisation excède leur année d’acquisition, y compris toutes dépenses et frais de recherches et
toutes dépenses de développement définis aux alinéas 1.8.1. a) à h) ci-dessous.

Les Dépenses d’Investissement comprennent notamment les coûts d’acquisition des biens et services
suivants:

a) Les bâtiments, installations et équipements connexes, tels que les installations de production d’eau et
d'électricité, entrepôts et routes d’accès, les installations de traitement du Pétrole Brut et leurs
équipements, les systèmes de récupération secondaire, les usines de traitement de Gaz Naturel et les
systèmes de production de vapeur.

b) Les habitations, équipements sociaux et installations de loisirs pour les employés, ainsi que les autres
biens afférents à de tels bâtiments.

c) Les installations de production tels que les derricks de production ( compris les frais de main-
d'œuvre, carburant, transport et fournitures pour la fabrication, l'installation et le montage sur place
des derricks, ainsi que les coûts de pose des pipelines, les équipements pour tête de puits, les
équipements de fond pour le pompage, les tubages, les tiges de pompage, les pompages de surface, les
conduites de collecte, les équipements de collecte et les installations de livraison et de stockage.

d) Les biens meubles, tels que les outillages de production et de forage, en surface ou au fond, les
équipements et instruments, les péniches et matériel flottant, les équipements automobiles, les avions, les
matériaux de construction, le mobilier, les agencements de bureaux et les équipciuents divers.

e) Les forages de développement et de production, y compris la main-d'œuvre, les matériels et services
utilisés ainsi que le reforage, l’approfondissement et la remise en production de tels puits et les routes
d’accès éventuelles menant directement à ces puits.

f) Les forages d’Exploration et les forages d’évaluation, y compris la main-d'oeuvre, les matériels et
services utilisés ainsi que les routes d’accès éventuelles menant directement à ces puits.

g) Les levés, y compris la main-d'œuvre, les matériels et services utilisés pour les levés aériens,
géologiques, topographiques, géophysiques et sismiques, ainsi que les carottages.

h) Les autres frais de recherche, tels que les installations auxiliaires ou temporaires ayant une durée
d’utilisation n’excédant pas un an, utilisées en recherche, l’acquisition d'informations géophysiques ou
géologiques.

1.8.2. Frais d'Exploitation

Les frais d'Exploitation représentent les Coûts Pétroliers autres que les Dépenses d’Investissement
définies ci-dessus.

1.9. Amortissement
Les Dépenses d’Investissement définies à l’article 1.8 de la présente annexe seront amorties aux fins du

calcul de l'impôt direct sur les bénéfices. Afin de déterminer le montant de l’amortissement admis en
déduction du bénéfice net imposable au titre de chaque Année Civile, les principes suivants seront

appliqués : w
48

19.1. Les Dépenses d’Investissement seront amorties linéairement aux taux annuels suivants:

- Tous travaux de recherche, tout forage, productif ou improductif et toute route d’accès, au taux de
100%.

- Pipelines sur le sol, au taux de 10%

- Pipelines enterrés, au taux de 20%

- Tout bâtiment permanent au taux de 5%

- Toute autre Dépense d’Investissement, au taux de 20%

1.9.2. L’amortissement de la première Année Civile ou ledit amortissement est autorisé devra être fait
au prorata temporis et non pour une année entière.

1.9.3. L’amortissement des Dépenses d’Investissement encourues sera autorisé à partir :

- de l'Année Civile au cours de laquelle les biens sont mis en service, ou si les Dépenses
d’Investissement ne concernent pas un bien ayant une période d’utilisation excédant l’année de mise en
service, à partir de 1 ‘année Civile pendant laquelle les dépenses d’Investissement sont encourues.

- ou de l’Année Civile pendant laquelle la première production commerciale a lier: si cette année est
postérieure.

1.10. Valeur des transactions

Sauf accord contraire écrit entre le Ministre et le Consortium, toutes les transacuions donnant lieu à des
revenus, frais ou dépenses qui seront crédités ou débités sur les livres, les comptes, les relevés et les
rapports préparés, tenus ou à soumettre au titre de la présente Convention, seront effectuées dans des
conditions de pleine concurrence entre un acheteur et un vendeur indépendants ou sur une base telle que
ces revenus, frais ou dépenses ne seront ni inférieurs, ni supérieurs, selon le cas, aux montants qui
auraient été enregistrés si les transactions avaient été effectuées dans les conditions de pleine
concurrence susvisées.

1.11. Dépenses non déductibles
Les dépenses suivantes ne seront pas incluses dans les Coûts Pétroliers:

a) Les frais relatifs à la commercialisation et au transport des Hydrocarbures au-delà du Point de
Livraison;
b) Les contributions et dons, excepté ceux approuvés par l'Etat;

c) Les cadeaux et réductions accordés aux fournisseurs, ainsi que les cadeaux ou commissions relatifs
aux intermédiaires utilisés pour des contrats de services ou de fournitures;

d) Tous les intérêts, amendes, ajustements monétaires ou augmentations de dépenses résultant de la
faute du Consortium à remplir les obligations de la Convention, à respecter les lois applicables ou les
contrats avec les Tiers; et

AC»
49

€) Toutes les autres dépenses qui ne sont pas directement nécessaires à la réalisation des Opérations
Pétrolières, et les dépenses exclues par les dispositions de la Convention et de la présente Procédure
Comptable, ainsi que par la réglementation en vigueur en République du Tchad.

1.12. Taux de Change

Pour permettre la conversion entre la monnaie légale du Tchad ou toute autre monnaie, la moyenne des
taux de change à l’achat et à la vente sera utilisée. Cette moyenne sera basée sur les taux côtés sur le
marché des changes de Paris à la clôture du premier jour du mois pendant lequel les revenus, frais ou
dépenses sont enregistrés, sauf pour les charges d'amortissement aux fins du calcul de l’impôt direct sur
les bénéfices, lesquelles seront converties aux taux en vigueur à la date d’acquisition des biens par le
Consortium ou à la date de réalisation des prestations de services selon le cas.

Tout bénéfice ou perte de change réalisé sera débité ou crédité aux Coûts pétroliers.

Un relevé des taux de change utilisés pour convertir la monnaie légale du Tchad ou toute autre monnaie,
en Dollars sera tenu par le Consortium.

ARTICLE 2. METHODES COMPTABLES ET PRINCIPES
D’ IMPUTATION DES COÛTS PETROLIERS

Les Coûts Pétroliers encourus au titre de la présente Convention seront calculés et comptabilisés selon
les principes et définitions suivants, et incluront:

2.1. Dépenses de Personnel

Le montant des appointements et des salaires des employés du Consortium directement affectés en
République du Tchad aux Opérations Pétrolières exécutées au titre de la Convention, y compris le coût
des jours fériés, congés payés, congés de maladies, les indemnités de subsistance et de logement, le
temps de voyage, les primes et autres indemnités accordées habituellement aux employés du Consortium
et à leur famille dans des projets similaires.

2.2. Matériels et Equipements

Le coût des équipements, matériels, machines, outils et tous autres articles de nature similaire utilisés
ou consommés pour les besoins des Opérations Pétrolières sous réserve des dispositions suivantes :

a) Acquisition

Le Consortium fournira ou achètera seulement les matériels et équipements nécessaires aux besoins
prévisibles des Opérations Pétrolières. Il évitera l'accumulation de stocks excédentaires.

Toutefois, les stocks devront être suffisants pour tenir compte des délais de réapprovisionnement, des
besoins urgents et d’autres considérations similaires.

b) Composition des coûts

Le coût des matériels et équipements acquis par le Consortium pour les besoins des Opérations
Pétrolières pourra comprendre, outre le prix d’achat facturé (après déduction des réductions
éventuellement accordées), les frais d'expédition et de transport entre le point d’origine et le Point de
Livraison (à condition que ces frais ne soient pas déjà inclus dans le prix facturé), les assurances, autres
frais accessoires qui peuvent être imputés aux matériels et équipements importés ou achetés en
République du Tchad.
50

c) Comptabilisation

Le coût de ces matériels et équipements sera débité des livres de compte sur la base de leur prix de
revient.

d) Fourniture de matériels et d’équipements par les Société Affiliées

Le coût de matériels et équipements fournis par les Sociétés Affiliées du Consortium sera débité des
livres de compte pour un montant n’excédant pas celui qui serait pratiqué pour des matériels et
équipements comparables dans des conditions de pleine concurrence par des fournisseurs indépendants.
Ce critère s’appliquera à la fois aux matériels neufs et aux matériels usagés.

e) Inventaires

Le Consortium tiendra un inventaire permanent en quantité et en valeur de tous les matériels en stock,
selon les usages acceptés dans l’industrie pétrolière internationale. Le Consortium procédera à un
inventaire physique de tous les matériels au moins une (1) fois par Année Civile. L'Etat pourra
également procéder à des inventaires complets ou partiels quand il le jugera nécessaire. Le coût des
marchandises stockées autres que des immobilisations sera débité au compte des profits et pertes
lorsque ces marchandises sortiront du stock pour utilisation.

2.3. Coût des prestations de services technique

Le coût des prestations de services techniques nécessaires aux Opérations Pétrolières sera évalué selon
les dispositions suivantes: dé ste

a) Dans le cas de services techniques exécutés par des Tiers intervenant en tant que sous-traitants, y
compris les consultants, entrepreneurs et services publics, le prix payé par le Consortium, à condition
que ce prix n’excède pas ceux normalement pratiqués par d’autres firmes pour des travaux ou des
services identiques ou analogues; et

b) Dans le cas de services techniques exécutés par le Consortium, ou ses Sociétés affiliées, le prix
facturé par le Consortium et ses Sociétés Affiliées à condition que ce prix n’excède pas les prix les plus
favorables proposés, selon les méthodes de répartition des coûts à convenir dans le plan comptable visé
à l’article 1.4.b) de cette annexe, à d’autres Sociétés Affiliées du Consortium ou à des Tiers pour des
services identiques ou analogues.

2.4. Assurances et réclamations

Les primes payées pour les assurances qu’il faut normalement souscrire pour les Opérations Pétrolières,
à condition que ces primes concernent une couverture prudente des risques et qu’elles n’excèdent pas
celles pratiquées dans des conditions de pleine concurrence par des compagnies d’assurances qui ne
sont pas des Sociétés Affiliées du Consortium. Les indemnités reçues de toute assurance ou de tout
dédommagement viendront en déduction des Coûts Pétroliers.

Si aucune assurance n’est contractée pour la couverture d’un risque particulier, ou en cas d’assurance
insuffisante, tous les frais encourus par le Consortium pour le règlement d’une perte, d’une réclamation,
d’un préjudice ou d’un jugement, y compris les prestations de services juridiques, afférents audit risque,
seront considérés comme Coûts Pétroliers, à condition que ces frais ne résultent pas d’une faute grave
ou de la négligence du Consortium.
51

2.5. Frais de justice et de contentieux

Frais de justice et de contentieux relatifs aux prestations de services nécessaires ou utiles pour la
protection de la Zone Contractuelle. Toute indemnité ou compensation reçue, viendra en déduction des
Coûts Pétroliers.

Les frais encourus par le Consortium au cours d’un arbitrage intenté selon les dispositions de l’article
33 de la Convention ne seront inclus dans les Coûts Pétroliers que dans la mesure où le tribunal arbitral
prononce sa sentence au profit du Consortium.

2.6. Frais généraux

Les frais généraux et les frais des services centraux (ci-après appelés “ Frais généraux ”) autres que les
frais directs comprendront notamment:

a) Les frais encourus pour les prestations de services et de personnel du Consortium à l’extérieur de la
République du Tchad, relatifs à l’administration, aux services juridiques, comptables, financiers,
d’audit fiscal, de planification, de gestion du personnel, d’approvisionnement et autres fonctions
nécessitées pour les besoins des Opérations Pétrolières au titre de la présente Convention; et

b) Les dépenses raisonnables de voyage du personnel du consortium appartenant aux catégories
générales et administratives visées à l’alinéa a), dont l’objet est l'inspection et la supervision des
Opérations Pétrolières de la République du Tchad.

c) Ces frais généraux seront imputés aux Coûts Pétroliers conformément aux méthodes en usage dans
l’industrie pétrolière intéruaiicale et conformément au plan comptable.

L’imputation aux Coûts Pétroliers des frais généraux encourus à l’extérieur du Tchad sera plafonnée à
un pourcentage desdits Coûts, pourcentage qui sera le même que celui appliqué par l’Opérateur du
Consortium aux autres sociétés membres du Consortium pour la récupération desdits frais. Toute
modification aevra être notifiée au Ministre.

2.17. Intérêts et Agios

Les intérêts et agios et autres charges financières, peuvent être imputables aux Coûts Pétroliers
déductibles pour la détermination de l’impôt direct sur les bénéfices, à condition qu’ils n’excèdent pas
les taux commerciaux en usage dans des conditions analogues et qu’ils se rapportent à des prêts et
crédits obtenus par le Consortium au titre de la présente Convention et nécessités pour les besoins de
financement des opérations de développement d’un Gisement Commercial, à l’exclusion des opérations
d’exploration (y compris d’évaluation).

Les détails des Plans de Financement et leurs montants devront être inclus, à titre d’information dans
chaque Programme Annuel de Travaux et Budget.

2.8. Frais de Bureau dans la République du Tchad

Les frais de personnel et l’entretien des bureaux principaux du Consortium dans la République du
Tchad, y compris le loyer, les dépenses pour le téléphone, le télex, téléfax et la radio ainsi que les
dépenses pour les installations telles que les bases, les entrepôts, l’eau, les systèmes d’énergie et de
communication, les routes et les ponts.

CO mul
52

2.9. Frais divers

Tous autres frais, à l’exception de ceux encourus au titre des dispositions précédentes de cette annexe,
encourus par le Consortium et nécessaires à la conduite des Opérations Pétrolières, y compris
notamment les dépenses de formation prévues à l’article 19 de la Convention , les frais encourus au titre
de l’article 18.4 et les Taxes superficiaires prévues à l’article 8. x

AP

fa
53

ANNEXE IV

LISTE DES CATEGORIES DE BIENS DEVANT BENEFICIER
DE L’EXONERATION DES DROITS ET TAXES

1 - MATERIEL DE FORAGE ET D'ESSAI DE PUITS
1° Matériel de forage et d’essais de puits :

Appareils de forage à grande profondeur, leurs accessoires et pièces détachées :
Sondeuses fixes et sondeuses mobiles (type Banka, Benoto, Foraki,

Conrad, Sullivan, Craelius et tous types analogues) et leurs pièces détachées ainsi que les
pontons et caissons supportant ces appareils ;

Sondeuses mobiles à air comprimé ou mixtes :

Barges de forage.

a) Substructure :

Substructure : derricks, mâts de forage, éléments de substructure ;

Mouffles, réas, table de rotation, carré d’entraînement, tiges d’entraînement et leurs pièces
détachées :

Têtes d’injection, leur presse -étoupe, flexibles et raccords :

Colonne montante métallique et manifolds de colonne montante .

b) Equipements de plancher :

Clés de serrage de tous types pour tiges de forage et tubes de sondage et leurs accessoires et
leurs pièces détachées ;

Elévateurs de tous types pour tiges de forage et tubes de sondage et leurs groupes de commande
éventuels, leurs accessoires et pièces détachées ;

Treuils de plancher, tête de levage pour masse tiges, plaques de blocage des outils de forage .

c) Equipement pour la boue de forage :

Pompes à boue et leurs pièces de rechange :

Amortisseurs de pulsation , crépines, conduites, vannes, manifolds, raccords et
flexibles pour installation à boues ;

Bassins et bacs pour la boue, leurs accessoires et pièces détachées ;

Tamis vibrant.

d) Treuil de forage :

Treuils de forage, treuils de curage, leur transmission , leurs accessoires et leurs pièces
détachées ;

Câbles de forage, de curage et de mesures ;

Moteurs diesel spéciaux de plus de 100 CV pour appareils de forage, leur convertisseur de
couple et leurs pièces détachées ;

Moteurs électro-diesel et armoires de contrôle, pour treuils de forage, leurs accessoires et pièces

détachées.

A©

ni
ml
54

e) Equipement anti-éruption et de lutte contre l’incendie :

Obturateurs de tous types, leurs accessoires et leurs pièces détachées ;

Commandes d’obturateur, leurs vannes, manifolds, raccords et flexibles et leurs pièces
détachées;

Buses réglables de contrôle d’éruption, leurs manifolds et leurs flexibles;

Vannes de sécurité, leurs armoires de contrôle, leurs accessoires et pièces détachées :
Matériels spéciaux de lutte contre l’incendie pour forages pétroliers, extincteurs d’une capacité
supérieure à 50 litres, dispositifs automatiques d’aspersion d’eau, détecteurs de gaz naturel,
explosimètres, leurs pièces détachées .

f) Equipement de fond, de tubage et de cimentation :

Outils de forage de tous types, et leurs buses ;

Métaux d’apport spéciaux destinés au rechargement des outils de forage ;
Elargisseurs, carottiers de tous types et leurs pièces détachées ;

Turbines de forage, leurs stabilisateurs et pièces détachées ;

Tiges carrés, masse tiges, tiges de forage, coulisses de battage, stabilisateurs, centreurs,
gratteurs, protecteurs ;

Presses hydrauliques ou mécaniques spéciales pour redressement de tiges de forage ;
Bouchons, sabots et manchons de cimentation, unités de cimentation ;

Têtes de circulation et têtes de cimentation, leurs manifolds ;

Equipement de repéchage, overshots, tarauds, aimants, catcher sub, tubes et fraises de
surforage, fraises à ferraille.

g)Equipement de mesure :

Indicateurs de poids, de débit, de niveau, manimètres, enregistreurs multiples,
instruments de contrôle pour installation de forage ;

Instruments de mesure d’inclination des puits de forage, leurs accessoires, leurs pièces
détachées ;

Cabines laboratoires pour surveillance géologique des sondages, leurs équipements de
mesures, d’enregistrement, de traitement des données, leurs accessoires et leurs pièces
détachées ;

Camions et cabines laboratoires pour mesures dans les puits de forage, leurs
équipements de mesure, d’enregistrement, de traitement des données accessoires et leurs pièces
détachées ;

Cabines laboratoires pour surveillance des boues de forage, leur équipement de
mesures, d'enregistrement, accessoires et pièces détachées.

h) Equipement des têtes de puits :

Têtes de puits et leurs équipements, adapteurs, brides, spacers, spools, vannes manuelles ou
télécommandées, leurs outils de pose, leurs accessoires et leurs pièces détachées ;

Têtes de puits sous-marines, leurs outils de pose, leurs accessoires et leurs pièces détachées,
leur équipement de télévision sous-marine ;

Tête d’éruption (arbre de Noël) ;

Tubes de sondage, cuvelages et tubages, leurs réductions, connecteurs et accessoires, tubes -

guide ;
Matériaux spéciaux pour battage des tubes -guide. WU

©,

W
“sl

() Equipement de surface :

Magasins et abris monoblocs ;

Silos pour stockage des produits pulvérulents destinés aux sondages pétroliers, leurs
accessoires et leurs pièces détachées ;

Equipements de télétransmission pour communications avec les sondes pétrolières,
radiobalises, radioguidages, leurs matériels annexes, leurs accessoires et leurs pièces
détachées ;

Installations électriques et électroniques de sonde pour la recherche pétrolière et leurs
pièces détachées ;

@) Equipements d’essais de puits :

Equipements pyrotechniques de perforation des cuvelages, containers spéciaux pour explosifs,
accessoires et pièces détachées ;

Matériels et accessoires pour travail au câble dans les puits, treuils et moteurs wire-line, câbles,
outils de pose, de repéchage, outils de manipulation de matériels équipant les puits en essais de
production , matériels de pistonnage ;

Matériels de sécurité et d’équipement de puits en essais de production, packers, coulisses,
mandrins de circulation, siège de wire -line, capteurs de fond et de surface, séparateurs, testers,
brûleurs et poutres de brûlage, manifolds et conduite de surface, leurs accessoires et leurs
pièces détachés ;

Matériels d’épreuve pour éléments désignés ci-dessus ;

À) Vêtements inflammables ( habits), vêtements hydrofuge, vêtements de sécurité, bottes et casques,
équipements de sécurité, détecteurs de H2S té

k) Clingues, cordes, grues, crochets pour monter les Charges
2° Matériels spécifiques pour bateaux et barges de forage :

Systèmes pour positionnement dynamique, leurs accessoires et pièces détachées ;

Systèmes et matériels de mesure pour positionnement des bateaux de forage, leurs

accessoires et pièces détachées ;

Dispositifs de compensation de houle avec leurs accessoires et pièces détachés ;

Matériels de signalisation des puits isolés en mer et des barges de forage, leurs accessoires

et pièces détachées

Tubes prolongateurs (ou risers) avec leurs accessoires et leurs pièces détachées ;

Tuyaux flexibles pour le transfert des produits de bateaux ravitailleurs jusqu’à la barge de forage.

I1- MATERIEL DE PROSPECTION GEOLOGIQUE
a) D’usages généraux :

Cuvelages et autres matériels métalliques destinés aux coffrages de puits de recherche dont la

profondeur n’excède pas 100 mètres ;

Appareils d’exhaure aux puits de recherche ci-dessus;

Chevalement et treuils utilisés pour les puits d’une profondeur n’excédant pas 100 mètres spécifiés : NT
dessus:

Appareils mobiles de radiosondage, leurs pièces détachées et leur installation électrique (groupes 0)

électrogène transportable de moins de 5 KVA) : Le
Lampe UV : (22 pl
56

Magnétomètres, gammaphones, gammamètres, appareils de mesures et compteurs électriques ou
dionisation ;

Gravimètres :

Appareils de mesures électriques et électroniques spécialement conçus pour la prospection géographique
et leurs pièces détachées ;

Marteaux spéciaux de prospection ;

b) Spécial à la prospection par procédé géophysique :

Explosifs et détonateurs destinés à la prospection sismique et directement importés par les entreprises
de recherches géophysiques ;
Appareils de mesures sismiques, telluriques, magnétiques, électriques, et leurs pièces détachées ;
Câbles, films, bandes, destinés aux appareillages ci-dessus :

Appareils de mesures de radio -activité (compteur geiger, tubes geiger muller, scintillomètres etc ..), y
compris leur enregistreurs, films, bandes et leurs pièces détachées :

Sources sismiques non explosives, vibroseis, dinoseis, airgu, leurs véhicules porteurs, accessoires et
pièces détachées ;

Matériels de traitement de l'information géophysique, centres de traitement, accessoires et pièces
détachées ;

Véhicules type « Buggy » (ARDGO, CAREY, ou autre), destinés aux chantiers géographiques,
accessoires et pièces détachées ;

Aéronefs et bateaux spécialement équipés pour la prospection géophysique, accessoires et pièces
détachées.

c) Equipements pour les forages d’eau, équipement pour les forages du pétrole et gaz, équipement pour
les tests et registre des puits, tubulaires, revêtement, tuyaux, anneaux de forages, mèches, et tous les
équipements se rapportant aux forages et aux opérations de production ; carburant, graisse, outils de
maintenance et pièces de rechange se rapportant aux forages et les opérations de p:oduction.

V - MATERIEL DE LABORATOIRE

PH. mètres :
Microscopes polarisants, pétrographiques et métallographiques, spectographes, polarographes

Appareils à quarter les échantillons ;

Numérateurs

Platines intégratrices ;

Loupes monoculaires et binoculaires

Calcimètres ;

Cantines laboratoires et instruments destinés aux cases labo :

Scies diamantées ;

Machines à couper les carottes de sondage ;

Machines à plaques minces ;

Perméamètres ;

Porosimètres, presse baroïd, shoxlet et correcteaner ;

Pmopes à vides de laboratoire et leurs pièces détachées ;

Pluorimètres et leurs pièces détachées, y compris les coupelles de platine pour attaque et fusion des

pélèvements à analyser ;

Epiradiateurs électroniques ou à gaz en silice fondue pour calcination des régimes

échangeurs d’ions ;

Oscillographes et tous appareils de mesure destinés au contrôle des appareils de comptage u
(Cm

radiométrique ;
57

Balances de précision, centrifugeuses, viscosimètres et bains viscisimétriques, accessoires et pièces

détachées ; 3

Fours électriques et étuves laboratoires, accessoires et pièces détachées ;
Chromatographes ;

Appareil pour réfrigération ;

VI - PRODUITS DESTINES A LA CONSTITUTION
ET AU TRAITEMENT DES BOUES DE FORAGE

a) Viscosifiants - Réducteurs de filtrat :

Minéraux :
Bentonite ;
Attapulgite ;
Sépiolite
Amiante.

Organiques :
Amidon ;
Gomme de guar ;
CMC (caboxyméthylcellulose) ;
HEC (hydroxéthilcellulose) ;
Biopolimètres :
Polyacrylamides.

Alvuissants :
Baryte :
Oxyde de fer ;
carbonate de fer et de calcium. :

Produits chimiques ;

Chaux (hydroxyde de Calcium) ;

Gypse (sulfate de calcium );

Carbonate de sodium ;

Bicarbonate de sodium ;

Soude caustique (hydroxyde de sodium) ;
Chromate et bichromate de potassium, de sodium ;
Chlorure de calcium ;

Chlorure de magnésium ;

Chlorure de potassium ;

Chlorure de sodium ;
Hexamétaphosphate de sodium ;
bromure de calcium et de zinc ;

d) amincisants - dispersants :
Tanins ;

Lignosulfonates (FCL) :
Lignite chromée (LC).

e) Produits spécifiques :

58

Agents anti-moussants ; Agents moussants ;
Lubrifiants pour boues de forage ;
Détergents pour boues de forage ;
Produits de décoincement ;
Produits pour boue à huile ;
Colmatants ;
Inhibiteurs de corrosion et produits de bactéricides et anti-oxygène ;
Produits anti-H2S.

VII - PRODUITS POUR LES CIMENTS UTILISES DANS LES FORAGES

Ciments utilisés dans les puis de forage ;
Réducteurs de filtrat ;

Accélérateurs ; Rétardateurs ;
Dispersants ;

Allégeants

Alourdissants ;

Additifs spéciaux pour ciment ;

Produits pour spacer.

VII - PRODUITS DE STIMULATION

Acides de stimulation et leurs additifs ;

Agents de soutènement des fracturations

-Jditifs de fracturation ;

Additifs de con.olidation des sables.

VIII - PRODUITS ET MATERIELS ANTI-POLLUTION

- effets d’équipements spéciaux à certains emplois (personnel navigant, personnel non
navigant spécialiste, effets de vol, effets de travail);

Liste des matériels et documents susceptibles d’être admis en franchise des droits

et taxes

matériel destinés à la réparation, à l’entretien et au services des aéronefs :

- moteurs d’avion, leurs parties, pièces détachées.

IX - GENERALITES

a) Equipements radio, antenne satellite et équipements, ordinateurs, modems et tous les équipements se
rapportant aux ordinateurs, écrans, télévisions, équipements optiques, cameras, vidéo et films, véhicules
pour l’exploitation et les opérations, équipements de bureau et fournitures pour les bureaux sur terrains

et champs

b) Engins neufs ou retapés d’hélicoptère incluant les pièces de rechange et accessoires

